Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 1 of 174 PageID #: 1954


                                                                          380


 1                       UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NEW YORK
 2
     - - - - - - - - - - - - - - - -X
 3   UNITED STATES OF AMERICA,      : 17-CR-434 (ARR)
                                    :
 4              Plaintiff,          :
                                    :
 5           -against-              :
                                    :
 6   JOSÉ MIGUEL MELENDEZ-ROJAS,    :
     also known as "Gueramex,"      :
 7   "Gueracasa," and "José         :
     Melendez Perez"; JOSÉ          : United States Courthouse
 8   OSVALDO MELENDEZ-ROJAS,        : Brooklyn, New York
     ROSALIO MELENDEZ-ROJAS, also   :
 9   known as "Leonel," "Wacho,"    :
     and "El Guacho"; FRANCISCO     :
10   MELENDEZ-PEREZ, also known     :
     as "Paco," and "el Mojarra";   :
11   and ABEL ROMERO-MELENDEZ,      :
     also known as "La Borrega"     :
12   and "Borrego"                  :
                                    : Wednesday, March 4, 2020
13             Defendants.          : 9:30 a.m.
     - - - - - - - - - - - - - - - -X
14

15
               TRANSCRIPT OF CRIMINAL CAUSE FOR JURY TRIAL
16            BEFORE THE HONORABLE ALLYNE R. ROSS AND A JURY
                   UNITED STATES DISTRICT SENIOR JUDGE
17

18

19                          A P P E A R A N C E S:

20   For the Government:           RICHARD P. DONOGHUE, ESQ.
                                   United States Attorney
21                                 Eastern District of New York
                                   271 Cadman Plaza East
22                                 Brooklyn, New York 11201
                                   BY: ERIN ARGO, ESQ.
23                                      TANYA H. HAJJAR, ESQ.
                                        GILLIAN KASSNER, ESQ.
24                                      Assistant United States Attorneys

25



                             David R. Roy, RPR, CSR, CCR
                                Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 2 of 174 PageID #: 1955


                                                                            381


 1             A   P   P   E   A   R    A   N   C   E   S     (CONTINUED)

 2
      For the Defendant                SUSAN G. KELLMAN, ESQ.
 3    José Miguel                      25 Eighth Avenue
      Melendez-Rojas:                  Brooklyn, New York 11217
 4

 5    For the Defendant                M. GOLUB PLLC
      José Osvaldo                     225 Broadway
 6    Melendez-Rojas:                  Suite 1515
                                       New York, New York 10007
 7                                     BY: MITCHELL A. GOLUB, ESQ.

 8
      For the Defendant                THOMAS F.X. DUNN, ESQ.
 9    Rosalio                          225 Broadway
      Melendez-Rojas:                  Suite 1515
10                                     New York, New York 10007

11
      For the Defendant                MICHAEL H. GOLD, ESQ.
12    Francisco                        350 Fifth Avenue
      Melendez-Perez:                  Suite 6800
13                                     New York, New York 10118

14
      For the Defendant                MICHAEL HUESTON, ESQ.
15    Abel                             16 Court Street
      Romero-Melendez:                 Suite 1800
16                                     Brooklyn, New York 11241

17                                                          AND

18                                     LAW OFFICES OF JACQUELINE E. CISTARO
                                       11 Broadway
19                                     Suite 615
                                       New York, New York 10004
20                                     BY: JACQUELINE E. CISTARO, ESQ.

21   Court Reporter:           DAVID R. ROY, RPR
                               225 Cadman Plaza East
22                             Brooklyn, New York 11201
                               (718) 613-2609
23                             drroyofcr@gmail.com

24
     Proceedings recorded by Stenographic machine shorthand,
25   transcript produced by Computer-Assisted Transcription.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 3 of 174 PageID #: 1956


                                        Proceedings                               382


 1                     P   R    O   C    E   E   D   I   N    G   S

 2                                      --oo0oo--

 3

 4               (In open court; outside the presence of the jury.)

 5               THE COURT:      Please be seated.

 6               I have not heard if the jury is here yet.

 7               Let me just say to Defense Counsel, the

 8   interpreters, we're going to try to help the situation with

 9   some realtime, but sometimes Defense Counsels' questions are

10   so long and so complicated that they are having a hard time

11   keeping track of and interpreting them.                 Okay?    So if you

12   can try to be very focused in your questions today as well

13   as nonrepetitive as you could be, it would be greatly

14   appreciated.

15               And it also occurred to me, when somebody

16   completes a cross and it's your turn and you want a few

17   minutes to consult your notes and make up your mind as to

18   what should be in the cross and what shouldn't, I will take

19   a little break.

20               MS. ARGO:      Your Honor, just from the Government's

21   side, we would also just respectfully request that the

22   defense attorneys not approach the witness and stand up next

23   to the witness box, but rather instead use the --

24               THE COURT:      Well, I think they have been.            When

25   you're showing the witness a document, it's inevitable that



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 4 of 174 PageID #: 1957


                                      Proceedings                         383


 1   you will be approaching the witness box and then they can

 2   stand back.     But they don't have to run back and forth until

 3   they retrieve the document.

 4               MS. ARGO:     Well, actually, Your Honor, the request

 5   we would have is simply that they can show the document to

 6   the witness on the Elmo.

 7               THE COURT:     And then go back?

 8               MS. ARGO:     Yes.

 9               THE COURT:     Oh, I see.

10               MS. ARGO:     They can show the document, and it will

11   be shown just to the witness.

12               THE COURT:     That will be fine.

13               MS. ARGO:     These witnesses are already very

14   nervous and scared about this experience, and when there's

15   defense attorneys walking up to them...

16               THE COURT:     No, I understand.     It can be done on

17   the Elmo.

18               MS. KELLMAN:     Is there a suggestion that we're

19   going to hurt the witnesses, Judge?

20               THE COURT:     No, there's nothing like that,

21   obviously.

22               MS. ARGO:     Of course not.

23               THE COURT:     They're just very intimidated, upset

24   people, and I think you can tell that.          Somebody might have

25   that reaction.     I had that reaction.



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 5 of 174 PageID #: 1958


                                       Proceedings                        384


 1               MS. ARGO:     Your Honor, the Government certainly

 2   has no plans to approach any witness and to provide

 3   documents and just ask that the same thing be done.

 4               THE COURT:     Right.    Approaching the witness could

 5   be done on the Elmo and there can be an interpretation by

 6   the interpreter to the witness.

 7               MR. GOLD:     Your Honor, I think that partially can

 8   be done, and I think most of this could be solved simply,

 9   the Government advising the witness that during the course

10   of examinations, the attorneys may very well be approaching

11   them.

12               THE COURT:     Well, I don't know -- you know, if you

13   need to, fine, but I don't know -- I think if what it is, is

14   refreshing recollection and you just put something on the

15   Elmo and the screen that is shown is the screen to the

16   witness.

17               MR. GOLD:     I don't think -- if we put it on the

18   Elmo -- oh, okay.       It would be blocked from the jury.

19               THE COURT:     Yes.

20               MS. ARGO:     Yes.

21               THE COURT:     Absolutely.

22               MR. GOLD:     Okay.

23               THE COURT:     We're not going to be using this big

24   screen because, I gather, it's really hard on everybody's

25   eyes.



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 6 of 174 PageID #: 1959


                                      Proceedings                         385


 1               MS. KELLMAN:     There is that.

 2               MS. ARGO:     The witness has a screen right in front

 3   of her.

 4               THE COURT:     Right.   We obviously -- I mean, when

 5   exhibits are introduced for identification they're shown on

 6   your screens and I assume, and on the witness' screens but

 7   not the jury's screens.

 8               MS. KELLMAN:     But refreshing recollection --

 9   Dennis would have to be aware that it can't be shown to the

10   jury.

11               THE COURT:     Yes, we always do that.

12               MS. ARGO:     And just one other thing, Your Honor.

13   From the interpreters was just that there were instances

14   yesterday where during cross the witness was trying to say

15   her answer.

16               THE COURT:     The witness is trying to answer and

17   the next question comes.         I know.   I think whoever did that

18   became aware of it and --

19               MS. ARGO:     Yes.   I just wanted to point that out.

20               THE COURT:     Stop them.

21               MS. ARGO:     It was a long day for them.

22               THE COURT:     I understand.

23               MS. ARGO:     One last housekeeping issue,

24   Your Honor.     The witness who is going to take the stand this

25   morning has something that she is just going to hold in her



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 7 of 174 PageID #: 1960


                                    Proceedings                           386


 1   hand just because she's a little bit nervous and just wants

 2   to have something in her hand.         I just wanted to let

 3   everyone know that that's the case and it's not something

 4   that necessarily she commented on, it's just something that

 5   she's going to -- very small, sort of stress toy that she is

 6   going to have in her hand.

 7               THE COURT:     Okay.   I'm sure nobody's going to

 8   question her about that.

 9               Are we ready?

10               THE COURTROOM DEPUTY:       I am just going to swear in

11   all the interpreters.

12               THE COURT:     Oh, yes.

13               THE COURTROOM DEPUTY:       Could all the interpreters

14   please stand and raise their right hand, please.

15               (The interpreters were sworn in.)

16               THE INTERPRETERS:      I do.

17               THE COURTROOM DEPUTY:       Please state your names for

18   the record.

19               THE INTERPRETERS:      Maria Elena Alvarado; Sonia

20   Berah, B-E-R-A-H; Elizabeth Caruso; Rossana Testino-Burke.

21   I do, Nathan Rhodes.

22               THE COURTROOM DEPUTY:       Thank you.     Thank you.

23               All rise.

24               (Jury enters the courtroom.)

25               (Jury present.)



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 8 of 174 PageID #: 1961


                         Maria Rosalba - Direct - Argo                    387


 1               THE COURT:     Please be seated.

 2               Good morning, ladies and gentlemen.

 3               THE JURY:     Good morning.

 4               THE COURT:     Who is taking the next witness?

 5               MS. ARGO:     Your Honor --

 6               THE COURT:     Okay.   Ms. Argo.

 7               MS. ARGO:     The Government calls Maria Rosalba to

 8   the stand.

 9               (The witness approaches the witness stand.)

10               THE COURTROOM DEPUTY:       Please stand and raise your

11   right hand.

12   M A R I A     R O S A L B A,

13               called as a witness having been first duly

14               sworn/affirmed, was examined and testified as

15               follows:

16               THE COURTROOM DEPUTY:       Please state your first

17   name for the record.

18               THE WITNESS:     Maria.

19               THE COURTROOM DEPUTY:       Please have a seat.

20   DIRECT EXAMINATION

21   BY MS. ARGO:

22   Q     Good morning.

23   A     Good morning.

24   Q     Can you please state actually your first and middle

25   name for the jury.



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 9 of 174 PageID #: 1962


                         Maria Rosalba - Direct - Argo                    388


 1   A     My name is Maria Rosalba.

 2   Q     Thank you.

 3                Maria Rosalba, do you see anyone in the courtroom

 4   that you know?

 5   A     Yes.

 6   Q     Can you please point out and identify each perpetrator

 7   you know, either by an article of clothing they're wearing

 8   or by the order in which they are sitting?

 9   A     The first person who is there is José Miguel.

10   Q     Do you know José Miguel's last name?

11   A     Melendez.

12                THE COURT:     And when by the first person, do you

13   mean somebody seated closest to -- the gentleman seated

14   closest to me?

15                THE WITNESS:     Yes.

16                THE COURT:     Indicating the defendant.

17                MS. ARGO:     Thank you, Your Honor.

18   Q     Maria Rosalba, who else do you know here in the

19   courtroom?

20   A     The next one after José Miguel is José Osvaldo.

21   Q     Can you please identify which seat José Osvaldo is

22   sitting in?

23   A     He's on the fourth seat.

24                THE COURT:     Indicating the defendant.

25                MS. ARGO:     Thank you, Your Honor.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 10 of 174 PageID #: 1963


                          Maria Rosalba - Direct - Argo                   389


  1   Q     What is José Osvaldo's last name?

  2   A     Melendez.

  3   Q     Maria Rosalba, is there anyone else in the courtroom

  4   that you know?

  5   A     Yes.

  6   Q     Who else do you know?

  7   A     Lionel.

  8   Q     And which individual is Lionel?

  9   A     The sixth person who is seated to my -- on my right

10    side.

11    Q     What is Lionel's last name?

12    A     Melendez.

13                  MS. ARGO:     Let the record reflect that the witness

14    had identified Rosalio Melendez-Rojas.

15                  THE COURT:     Yes.

16    Q     Maria Rosalba, is there anyone else you know at this

17    time?

18    A     José Francisco.

19    Q     Okay.    And where is José Francisco sitting?

20    A     José Francisco is the seventh person who is sitting

21    there.

22    Q     Is it actually possibly the eighth person, Maria?

23    A     May I get up so I can look?

24    Q     Yes, you may.

25    A     Yes, that's him.



                                 David R. Roy, RPR, CSR, CCR
                                    Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 11 of 174 PageID #: 1964


                          Maria Rosalba - Direct - Argo                     390


  1               MS. ARGO:     Let the record reflect that the witness

  2   has identified Francisco Melendez-Perez.

  3               THE COURT:     Yes.

  4   Q     Maria Rosalba, how do you know José Osvaldo?

  5   A     I met him one day because I was waiting for

  6   transportation to go to my town.

  7   Q     Maria Rosalba, how do you know what -- who José Osvaldo

  8   is to you?

  9   A     I met him, he was my partner.

10    Q     And after that, what was José Osvaldo?

11    A     He prostituted me, he hit me.        He -- he blackmailed me.

12    Q     How do you know José Miguel?

13    A     When I came to the United States, I -- I met him.           I

14    met him here.

15    Q     What, if anything, relationship does José Miguel have

16    to José Osvaldo?

17    A     They're brothers, twins.

18    Q     Maria Rosalba, how do you know Rosalio?

19    A     I met him when I arrived here in this country.          He was

20    the one who paid the money to the coyote, to the person who

21    brought me here.

22    Q     What, if any, relationship does Rosalio have to José

23    Miguel and José Osvaldo?

24    A     They're brothers.

25    Q     How do you know Francisco?



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 12 of 174 PageID #: 1965


                          Maria Rosalba - Direct - Argo                   391


  1   A     I met him during the time that I was dating José

  2   Osvaldo.

  3   Q     What, if any, relationship does Francisco have to José

  4   Rosalio, José Miguel and Rosalio?

  5   A     He is their nephew.

  6   Q     Maria Rosalba, where are you from?

  7   A     From Tecamachalco, Puebla, Mexico.

  8   Q     How far did you go in school?

  9   A     Second year of middle school.

10    Q     How old were you when you left school?

11    A     Fourteen.

12    Q     When did you come to the United States?

13    A     In 2010.

14    Q     You stated before that Osvaldo made you work in

15    prostitution.     For approximately how long did Osvaldo force

16    you to work in prostitution in the United States?

17    A     Approximately 14 months.

18    Q     When did you stop working in prostitution for José

19    Osvaldo?

20    A     In February.

21    Q     Of what year?

22    A     2012.

23    Q     When did you first meet José Osvaldo?

24    A     When I met him, it was approximately the month of April

25    or May.    I'm not sure.



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 13 of 174 PageID #: 1966


                          Maria Rosalba - Direct - Argo                   392


  1   Q      Of what year was that?

  2   A      2010.

  3   Q      How old were you at that time?

  4   A      Nineteen.

  5   Q      How did you meet José Osvaldo?

  6   A      I was waiting for transportation and he arrived, and he

  7   was asking me about events that was near there.

  8   Q      Okay.   What were you doing at that time?

  9   A      I was waiting for transportation, because I had come

10    out of work.

11    Q      Where were you working at that time?

12    A      I worked in a popsicle shop called La Michoacana in

13    Tecamachalco, Mexico.

14    Q      What name did José Osvaldo give you when he spoke to

15    you?

16    A      He introduced himself as Mario.

17    Q      After you met at the bus stop, what happened next?

18    A      He told me I was very pretty and that we should

19    exchange phone numbers.

20    Q      And did you exchange phone numbers?

21    A      Yes.

22    Q      And what happened after that?

23    A      After that, he offered to take me home.        But I said no,

24    I was waiting for the bus.

25    Q      Okay.   And what did he say to you after that?



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 14 of 174 PageID #: 1967


                          Maria Rosalba - Direct - Argo                   393


  1   A     He just said that's fine.      I would like to chat further

  2   with you.

  3   Q     And what, if anything, did you agree to do at that

  4   time?

  5   A     Nothing.   He just left, and I took the bus to my town.

  6   Q     Did he contact you after that?

  7   A     Yes.   It was very quickly that he started sending me

  8   text messages.

  9   Q     What did he say in these text messages to you?

10    A     That I was very pretty.      That he would like to go out

11    with me one day.     That he was single.      That he had come back

12    from the United States; that he had a failed marriage; but

13    that he would love to get to know me a little better.

14    Q     What did you think of José Osvaldo at that time after

15    meeting him?

16    A     When I saw him, he seemed like a person, like plain, of

17    humble meanings.     Like a good person.      He spoke to me very

18    well, and at that time he was always respectful to me.

19    Q     After he texted you, did you make plans to meet José

20    Osvaldo again?

21    A     Yes.   He invited he -- he said he wanted to see me

22    again.   So I agreed to met him in the center of town in

23    Tecamachalco.

24    Q     What happened at this meeting?

25    A     Nothing.   He kept appearing to me to be a sincere and



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 15 of 174 PageID #: 1968


                          Maria Rosalba - Direct - Argo                   394


  1   honest person, a person who had suffered, a person who was

  2   humble.

  3   Q     What made you focus -- think that about José Osvaldo?

  4   A     Because he always treated me well.        He always sent me

  5   messages telling me things that made me feel good.

  6   Q     Maria Rosalba, what was your plan in life at this time?

  7   A     At that time, I was saving money so I could go to

  8   Cancun with my older brother.

  9   Q     Why did you plan to move to Cancun with your brother?

10    A     Because I did not have a good relationship with my

11    parents.

12    Q     What do you mean by that?

13    A     My father mistreated me.      My mother never defended me.

14    Q     Maria Rosalba, can you explain to the jury what you

15    mean about your father mistreating you?

16    A     My father used to hit me.      He used to tell me very

17    horrible things.     He always -- he would always say that,

18    like when I cut my hair, he would tell me that I looked like

19    a prostitute.     That I was a -- that my -- my -- that I was a

20    daughter of a whore.      I didn't live well with him.

21    Q     What was your mother's response to his comments?

22    A     My mother was always a person who obeyed with what my

23    father said.    She never opposed.      And that was the reason

24    that I was going to move to Cancun with my older brother.

25    Q     So Maria Rosalba you said that you had met with José



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 16 of 174 PageID #: 1969


                          Maria Rosalba - Direct - Argo                     395


  1   Osvaldo, how did your relationship with José Osvaldo

  2   progress?

  3   A     He asked me to be his girlfriend and I accepted being

  4   his girlfriend.     I viewed him as a good person.        I thought

  5   that he was a good person and he wanted to be with me.            I

  6   only wanted a good person to be with me.

  7   Q     What other things did José Osvaldo do or say that made

  8   you think that he cared for you?

  9   A     Once he bought me a very big bouquet of roses and I

10    liked that and, as I said, I wasn't getting along well with

11    my family, and I liked that about him.

12    Q     What, if anything, did you do with those roses that he

13    bought you?

14    A     The day that he gave me the roses I remember that it

15    was Mother's Day, which is the -- the 10th of May in Mexico.

16    And because I knew that it was going to bother my father

17    that I was bringing the roses, I gave them to my mother.

18    Q     Was that for --

19    A     So he would think that it was me.

20    Q     Oh, I'm sorry.     I'm sorry.

21                 I cut you off.

22    A     As a gift.

23    Q     And that was a gift for Mother's Day?

24    A     Yes.

25    Q     So you said that he had asked you to be his girlfriend.



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 17 of 174 PageID #: 1970


                          Maria Rosalba - Direct - Argo                   396


  1   How did your relationship progress from there?

  2   A     Because I feel that he cared about he and because he

  3   came to see my every day and coming all the way to

  4   Tecamachalco.

  5   Q     Maria Rosalba, did you ever meet anyone else when you

  6   were meeting up with José Osvaldo?

  7   A     I don't understand your question.         Are you referring to

  8   a boyfriend or another boyfriend?         What are you referring

  9   to?

10    Q     I'm sorry.    Let me rephrase that.

11                 When you two were meeting up and talking, did José

12    Osvaldo ever indicate to you that maybe he had someone else

13    who wanted to go out or meet up with someone?

14    A     Whenever he came, he was always came with José

15    Francisco.

16    Q     And are you referring to the defendant José Francisco

17    Melendez-Perez?

18    A     Yes.

19    Q     How did José Osvaldo introduce you to Francisco?

20    A     When he introduced him to me, he said that he was a

21    friend.

22    Q     Once you met Francisco, did José Osvaldo tell you

23    anything about Francisco, if he was interested in seeing

24    someone or meeting a woman?

25                 MR. GOLD:    Your Honor.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 18 of 174 PageID #: 1971


                          Maria Rosalba - Direct - Argo                      397


  1                THE COURT:     Overruled.

  2                MS. ARGO:     I can rephrase it, Your Honor.

  3                THE COURT:     You could, but...

  4   Q     Go ahead.

  5                Did Francisco -- I'm sorry, let me rephrase.

  6                Did José Osvaldo tell you anything about

  7   Francisco?

  8   A     When José Osvaldo and I would meet, he would ask me if

  9   I had another friend so that José Francisco wouldn't have to

10    wait in the car while we saw each other.

11    Q     And after he told you that, what did you do?

12    A     I had a colleague from work and we were friends, so I

13    accepted and then I told her that my boyfriend had a friend

14    and that he wanted to -- me to introduce the friend to her.

15    Q     You mentioned this coworker and friend.           What was her

16    name?

17    A     Her name was Delia.

18    Q     And after you told Delia about this friend of the guy

19    you were seeing, what happened?

20    A     She accepted.      She said yes that it was all right that

21    the four of us all go out together.

22    Q     And so did Delia go out with you on the next meet-up?

23    A     Yes.

24    Q     And --

25                 MR. GOLD:     Your Honor, could we just have a very



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 19 of 174 PageID #: 1972


                          Maria Rosalba - Direct - Argo                   398


  1   brief sidebar or may I speak with the Government for two

  2   seconds?

  3               THE COURT:     Yes, either way.

  4               MR. GOLD:     May I?

  5               MS. ARGO:     Sure.

  6               (Pause in proceedings.)

  7               MR. GOLD:     Thank you.

  8               THE COURT:     Okay.

  9   Q     Sorry.   So I think we were at how did that meet-up go

10    when Delia joined you and José Osvaldo and Francisco?

11    A     When the four of us met up, we went to a park that was

12    on the side of the road.          And across the street there was a

13    rotisserie.

14    Q     And what did you do there?

15    A     They invited both of us to eat.

16    Q     So you how did things progress from there with your

17    relationship with José Osvaldo?

18    A     That day we finished eating and obviously I was a

19    daughter that oriented towards my family and then I was

20    afraid to arrive home late.

21    Q     So what happened after that?

22    A     After that, there was some chicken left over and José

23    Osvaldo asked if either of us wanted to take it with us

24    because food shouldn't be thrown away.

25    Q     What did you think of him saying that?



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 20 of 174 PageID #: 1973


                          Maria Rosalba - Direct - Argo                   399


  1   A     I thought up to that time, that he was a very good

  2   person.

  3   Q     What happened after this date with the four of you?

  4   A     And after that José Osvaldo texted me on a daily basis,

  5   sometimes there was -- came a time when I had no minutes

  6   left.   That's the way in Mexico, and he would ask me if I

  7   wanted him to load up my phone.

  8   Q     Okay.   Can you explain what you mean by that?

  9   A     That he did everything possible to be in contact with

10    me.

11    Q     And so did there come a time that you went somewhere

12    else, beside just these meet-ups in Tecamachalco?

13    A     And one time he asked me to meet up with him in Puebla

14    at the bus station, which is called Cupi.

15    Q     And what happened at that meet-up?

16    A     He told me that he would take me to meet his family.

17    Q     And did you agree?

18    A     Yes, I agreed.

19    Q     Okay.   Where did you go?

20    A     At that moment I didn't know.       But he told me that I

21    lived in Puebla, but at that time I didn't know exactly

22    where we were.

23    Q     How long did it take you to get to José Osvaldo's

24    family's town?

25    A     I don't remember.



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 21 of 174 PageID #: 1974


                          Maria Rosalba - Direct - Argo                   400


  1   Q     Did you learn the name of the town that José Osvaldo

  2   lived in at that time?

  3   A     No.

  4   Q     Once you arrived, what did you do there in José

  5   Osvaldo's hometown?

  6   A     When we arrived there, he told me that we should go by

  7   his house so that I could meet his mother and father.

  8   Q     And did you do that?

  9   A     Yes.

10    Q     How did that go?

11    A     We're arrived at his house and first of all he

12    introduced me to his dad who was in kitchen eating.           His

13    father told me that he was single and that it was a pleasure

14    for him to meet me.      He was eating and he asked me if I

15    wanted to eat a taco.      And then I said, No, thank you very

16    much, and then José Osvaldo said we should go.          He was going

17    to introduce me to his mother.

18    Q     And did he introduce you to his mother?

19    A     Yes, his mother was in the living room.

20    Q     And how did that meeting go?

21    A     And she also told me that he was single, that he was a

22    good person and that she liked me very much as her son's

23    girlfriend.

24    Q     Did you meet anyone else while you were there in José

25    Osvaldo's home?



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 22 of 174 PageID #: 1975


                          Maria Rosalba - Direct - Argo                    401


  1   A     When he got to his house, Francisco was arranging the

  2   curtains in his house.

  3   Q     And what, if anything, did you learn about Francisco at

  4   that time?

  5   A     I asked him what his friend was doing there and if

  6   supposedly he was his friend.

  7   Q     And what did he tell you?

  8   A     He said that no, that he was his nephew.         But we got

  9   along very well as if we were friends.

10                 MR. GOLD:    I'm sorry, I didn't hear that.

11                 THE INTERPRETER:     We got along very well as if we

12    were friends.

13                 MR. GOLD:    Thank you.

14    Q     You mentioned meeting José Osvaldo's mother.          Do you

15    recall her name?

16    A     Yes, his mother's name was Isabel Rojas.

17    Q     And you also mentioned meeting José Osvaldo's father.

18    Do you know what his name is?

19    A     Yes.   José Osvaldo's father's name was Francisco

20    Melendez.

21    Q     After you had met José Osvaldo's mother and father and

22    now you knew, nephew, Francisco, what happened next?

23    A     We went to a house, a house that was near a cemetery.

24    Q     What did this house look like?

25    A     It was -- it was a small house with two bedrooms and a



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 23 of 174 PageID #: 1976


                          Maria Rosalba - Direct - Argo                   402


  1   living room.

  2   Q     What was inside this house?

  3   A     Inside that house it was only a bed.

  4   Q     Was there anything in the kitchen?

  5   A     Nothing.

  6   Q     Was there a bathroom?

  7   A     There was just a toilet.

  8   Q     Once you arrived at this house, what happened?

  9   A     We had sex there.

10    Q     What happened after that?

11    A     I told him that I wanted to go back home, because my

12    parents would be angry.

13    Q     And so what happened after that?

14    A     After that, he took me home.

15    Q     How did you feel about José Osvaldo at that time?

16    A     I felt good.    I felt that he was an honest person

17    because he had already introduced me to his family.

18    Q     After this when he dropped you off back at your house,

19    did you see José Osvaldo again?

20    A     Yes.   He dropped me off but he would always drop me off

21    at the corner.     He would never drop me off in front of my

22    house because my parents never allowed me to have a

23    boyfriend to be with.

24    Q     So how many additional times did you all meet after he

25    took you home to meet his family?



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 24 of 174 PageID #: 1977


                          Maria Rosalba - Direct - Argo                     403


  1   A     Approximately -- I don't really remember.         Days later.

  2   Q     What happened after you guys continued to see each

  3   other?

  4   A     Well, up until that point, he seemed like a good person

  5   to me.   Up 'til then we got along well.        And then after

  6   that, just one day José Francisco and José Osvaldo, Delia

  7   and I -- well, they invited us to a party in their town.

  8   Then we got to the town, the town they had lived in, and

  9   then there no such party that they had told us about.

10    Q     So what did you do instead?

11    A     Delia and Francisco stayed at José Osvaldo's parents'

12    house, then he asked me to be with him, to stay with him,

13    but I said no to that, because my parents were going to yell

14    at me.   And then he said to me, Well, if you want to go

15    back, you better just make you own way by yourself.           I'm not

16    taking you back home.

17    Q     What did you think of that, when he said that to you?

18    A     Well, I had already met his family.        We hadn't been

19    boyfriend/girlfriend for a long time but the time that we

20    were boyfriend and girlfriend he seemed like an honest

21    person to me.     He knew that I was leaving the next day,

22    Saturday, to go to Cancun to be with my brother.           And then

23    he ruined my plans.      I never went back home.

24    Q     Maria Rosalba, can you explain to the jury how José

25    Osvaldo ruined your plans to go to Cancun?



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 25 of 174 PageID #: 1978


                          Maria Rosalba - Direct - Argo                     404


  1   A     I had been saving some money to be able to go to

  2   Cancun.    When I told José Osvaldo that I was going to

  3   Cancun, he said he would follow me to the end of the earth

  4   as long as it were possible because he loved me, because he

  5   wanted to be with me.      He knew that I was leaving Saturday

  6   to be with my brother.      So he tricked me and told me there

  7   was a dance in his town so I would go with him so I wouldn't

  8   go back home, and that's what happened, there was no trip

  9   with my brother -- to go to my brother.

10    Q     How do you feel about that now?

11    A     I think that if I had had the opportunities or if I had

12    known what was going to happen, I would never have met José

13    Osvaldo, I would never have given him my phone number.            I

14    would have taken that trip to go to my brother's.           And I

15    think I would be better off.

16    Q     Maria Rosalba, do you need a minute?

17    A     Yes, please.

18                (Pause in proceedings.)

19                MS. ARGO:    Are you ready?

20                THE WITNESS:    Yes.

21                MS. ARGO:    Are you sure?

22                THE WITNESS:    Yes.

23    Q     After José Osvaldo had this conversation with you and

24    told you he would follow you to the ends of the earth and

25    wouldn't let you go to Cancun, what happened the next day?



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 26 of 174 PageID #: 1979


                          Maria Rosalba - Direct - Argo                     405


  1   A     The next day, I was in the house where I had slept, he

  2   said he would be right back.       When he came back, he came

  3   back with his brother.

  4   Q     Which brother?

  5   A     A brother by the name of Benjamin.        And when they came

  6   back -- when they came to the house where I had slept they

  7   brought a stove, a refrigerator -- no, I'm sorry.           They

  8   brought a stove and a washing machine.

  9   Q     What did they do with those?

10    A     They put that into a small room that was there.

11    Q     What happened next?

12    A     He introduced me to his brother, Benjamin.         Everybody

13    called José Osvaldo, Mario.       And then he told me he was

14    going to take me -- well, he had brought some fruit.           And

15    then he said we would be going to his house, to his family's

16    house to eat.

17                Then we got to his family's house.        Delia was

18    there.   Then we ate.     And then he said, well, we should go

19    and cut some grass.      And then he said to me, we should go

20    buy some clothes.      I had 500 pèsos in my wallet.       And when

21    we went to buy the clothes, he told me to give him that

22    money.

23    Q     Maria Rosalba, what was that 500 pèsos for?

24    A     Those 500 pèsos were for my trip, for me to go to

25    Cancun to my brother's.      The thing is, though, I was



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 27 of 174 PageID #: 1980


                          Maria Rosalba - Direct - Argo                     406


  1   supposed to be paid on Saturday.        I was to have been paid

  2   for what I had worked and that money would have made up the

  3   rest of the money I needed to take my trip to Cancun to go

  4   to my brother's.

  5   Q     What happened with those 500 pèsos instead?

  6   A     José Osvaldo told me to give him that money so he could

  7   buy clothes because he didn't have enough to buy clothes for

  8   me.

  9   Q     What happened after that?

10    A     After that, he bought me lingerie.        He bought me heels.

11    Then we went back to the house.        I took a shower.     I asked

12    him to please let me talk to my family.         Because the

13    telephone I had, I would have had to take the battery out to

14    charge it, but I didn't have my charger with me.           So I had

15    no way to get in touch with my family.         He told me he

16    couldn't lend me his phone for me to call.

17    Q     Where did -- I'm sorry.      Go ahead.

18    A     After that, we ate -- we took a shower.         We went back

19    in the place where we had been.

20    Q     You mentioned something about -- well, first of all,

21    I'm sorry.    Where did your family think you were at this

22    time, if you know?

23    A     Well, my family knew I was supposed to leave on

24    Saturday to go to Cancun.       They might have thought I left

25    already, that I had gotten the money to make up what I



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 28 of 174 PageID #: 1981


                          Maria Rosalba - Direct - Argo                   407


  1   needed to get to Cancun.

  2   Q      You mentioned before something about a José Osvaldo

  3   telling you that you needed to cut the grass.          Can you

  4   explain to the jury what -- what that was about?

  5   A      Well, in Mexico, there are some people who work in the

  6   fields.    I worked in the fields from time to time and so you

  7   use scythes to clear the ground, you cut the grass -- I

  8   don't know if that exists here.         That day when they had us

  9   all start cutting grass, I started bleeding from my nose.

10    They made fun of me, said I had turned out to be defective.

11    Q      How did that make you feel?

12    A      It made me feel a little bad.       I mean, I do get

13    nosebleeds when I'm out in the sun a lot.

14    Q      And after this?

15    A      So after that, like I said, a few days later he let me

16    call my family.     I called my family.       My mom was worried.

17    My dad was upset because they didn't know who my boyfriend

18    was.    They didn't know I had a boyfriend, and then they

19    accepted it.    They said, Well,           , this is your life.     Go

20    for it.    I had gotten together with him.

21                So they thought that we were living together as a

22    couple.    In Mexico, whenever a girl goes off with a boy and

23    they have a relationship, they're considered -- he's

24    considered her husband.

25    Q      And after this conversation with your parents?



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 29 of 174 PageID #: 1982


                          Maria Rosalba - Direct - Argo                   408


  1   A     José Osvaldo was always right next to me listening in

  2   on whatever I said.      Then he told me to tell them that we

  3   were going to be visiting them soon.         I spoke with my

  4   brother, my older brother, he told me he had been waiting

  5   for me at the bus station because he thought I was on my way

  6   there.

  7               (Continued on the next page.)

  8

  9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 30 of 174 PageID #: 1983


                            Maria Rosalba - Direct - Ms. Argo               409


  1   DIRECT EXAMINATION

  2   BY MS. ARGO: (Continued.)

  3   Q     What did you do after José Osvaldo told you that you were

  4   going to visit your parents soon?

  5   A     He told me that any time I was with him, I had to wear

  6   high heels; I had to present myself in a good way.           He didn't

  7   like the clothes I had, he didn't like the shoes I wore; and

  8   after that, days, a few days, I don't remember exactly when,

  9   how many days went by, but I ate, I showered, I did

10    everything, I ate, at his parents' house.

11    Q     When you say you did everything at his parents' house,

12    where were you sleeping at night?

13    A     At night I would sleep in that small house, that small

14    house he took me to that was right next to the cemetery.

15    Q     When you were there in José Osvaldo's hometown, what did

16    you do during the day?

17    A     I cooked, I washed, I cleaned.         Like, the clothing for

18    the entire family was washed there.

19    Q     Who, if anyone, told you to do this?

20    A     His family said that that's what I had to do.          I

21    practically had to earn my food.

22    Q     Did they pay you for the work that you did?

23    A     No.

24    Q     Besides Francisco and José Osvaldo's parents, did you

25    meet anyone else in José Osvaldo's family?


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 31 of 174 PageID #: 1984


                            Maria Rosalba - Direct - Ms. Argo               410


  1   A     Yes.

  2   Q     Who else did you meet?

  3   A     Benjamin, Benjamin's daughters, Guadalupe and his kids.

  4   Q     I'm sorry, I missed that.

  5   A     Guadalupe and her kids.

  6   Q     And who is Guadalupe?

  7   A     Guadalupe is José Osvaldo's sister.

  8   Q     And you said her two children -- or her children?

  9   A     Yes.

10    Q     How old were her children?

11    A     The daughter was four or five years old and the boy was

12    maybe six or seven.     I'm not sure.

13    Q     Did there come a time that you then did go and visit your

14    parents?

15    A     Yes.   One time he went to buy a basket -- a basket that

16    had fruit and tequila in it.

17    Q     Why did he do that, if you know?

18    A     In Mexico, when a person gets married, when they get

19    together with somebody, this is a custom.            It's a way of

20    pleasing the family.

21    Q     How did you get to your parents' home?

22    A     José Osvaldo knew the way because he had taken me there

23    before.

24    Q     Did you ride in a car to get there?

25    A     Yes.


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 32 of 174 PageID #: 1985


                            Maria Rosalba - Direct - Ms. Argo                411


  1   Q       Whose car was it?

  2   A       José Osvaldo's.

  3   Q       What did José Osvaldo's car look like?

  4   A       José Osvaldo's car was like an intense red color.

  5   Q       Who went with you on this trip to see your parents?

  6   A       His mother went, girl who lived with his mother, and

  7   Francisco, Delia, and José Francisco's mother.

  8   Q       Who was this child or girl that you said came with you as

  9   well?

10    A       The girl -- José Osvaldo told me that it was his niece

11    that -- that she was his niece; that she was the daughter of a

12    brother of his who was in the United States.

13    Q       Did you learn anything else about this child?

14    A       Sometime later, not long after that, I found out that she

15    was his daughter.

16    Q       Did you know who the daughter's mother was?

17    A       One time he received some money, I saw the receipt

18    without meaning to, he had thrown it away, and the mother of

19    the child was Engracia.

20    Q       Did you say anything to him about this?           Did you ask him?

21    A       I asked him about that money, like what it was for and

22    who sent it, and he said it was the girl's mother, which I

23    didn't know at that time was his niece.

24    Q       I'm sorry, let me just make sure I understand.

25                 You thought she was his niece; is that right?


                                Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 33 of 174 PageID #: 1986


                            Maria Rosalba - Direct - Ms. Argo               412


  1   A     Yes.

  2   Q     But then you learned otherwise.

  3   A     Yes.   Afterwards, there was one time where his niece told

  4   me that that girl was --

  5                MR. GOLUB:    Objection.

  6                THE COURT:    Sustained.

  7   BY MS. ARGO:

  8   Q     Did you learn anything at any point in time about the

  9   houses that you saw in Tenancingo that belonged to the

10    Melendez-Rojas family?

11    A     The house where his parents lived and slept belonged to

12    Magdaleno, José Francisco's father.

13                 MR. GOLUB:    Objection.

14                 Can we have a sidebar?

15                 THE COURT:    Will you elicit how she knows that?

16                 MS. ARGO:    Yes.

17    BY MS. ARGO:

18    Q     How do you know this?

19    A     Because his wife and his other two daughters live there.

20                 MR. GOLUB:    Objection.

21                 MS. ARGO:    I'm sorry, can you repeat her answer?

22    A     Because his wife and his other daughters live there.

23                 THE COURT:    This is lived at which house?

24                 THE WITNESS:    In the house.       It was a yellow house.

25                 THE COURT:    Whose house?


                                Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 34 of 174 PageID #: 1987


                            Maria Rosalba - Direct - Ms. Argo               413


  1                MS. ARGO:    Your Honor, I believe the witness just

  2   testified that the house belonged to Magdaleno --

  3                THE COURT:    Magdaleno.

  4                MS. ARGO:    Yes.   And that was Francisco's father.

  5                THE COURT:    Okay.

  6                How did you learn that his wife and daughters lived

  7   at Magdaleno's house?

  8                THE WITNESS:    Because when I lived there, Francisco,

  9   I know his father was over here because when we were over

10    there, Francisco didn't work.         I knew that it was his father

11    who sent him money.

12    Q     Did you ever have an opportunity to go inside of this

13    house that you are talking about, the yellow house?

14    A     Yes.   I cleaned that house.        I spent part of my day

15    there.

16    Q     Did you happen to observe photographs on the wall of that

17    house?

18    A     Yes.

19    Q     Did you recognize -- sorry.         Did you recognize those

20    people in those photographs?

21    A     Yes.   That's how I got to know Magdaleno, and I saw

22    photos of his brothers, and that's how I found out how many of

23    them there were.

24    Q     How many brothers were there in this family?

25    A     In that family, there was Benjamin Leonel; José Miguel;


                                Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 35 of 174 PageID #: 1988


                            Maria Rosalba - Direct - Ms. Argo               414


  1   José Osvaldo; and there was the sister, Guadalupe.

  2   Q     You also mentioned someone named Magdaleno, what, if any,

  3   relationship did he have to those individuals, if you know?

  4   A     They were brothers.

  5   Q     So Magdaleno was one of their brothers as well?

  6   A     Yes.

  7   Q     Now, let's go back to what we were talking about before,

  8   which was going to meet your parents.

  9   A     Yes.

10                 MS. ARGO:    Before we get into that, I don't know if

11    Your Honor would like to take a break now or --

12                 THE COURT:    That's fine.       We will take a ten-minute

13    break.

14                 THE COURTROOM DEPUTY:        All rise.

15                 (Jury exits.)

16                 (A recess in the proceedings was taken.)

17                 THE COURT:    Can we have the witness take the witness

18    stand.

19                 MS. HAJJAR:    One thing before we bring the witness

20    in.

21                 At one point in the witness's testimony, there was a

22    phrase, I believe it was with the other court reporter who was

23    here, but she said a phrase and it was like a self-referential

24    phrase and at one point, the interpreter included the word

25    "Daisy."     Now, Daisy was the witness who testified yesterday,


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 36 of 174 PageID #: 1989


                                      Proceedings                           415


  1   and it was a self-referential phrase, as I remember, I don't

  2   remember the exact phrase, but something like:          Daisy is your

  3   life.    She was referring to herself.         I think it's an error.

  4   We just want to correct that in the record -- in the

  5   transcript because I don't think that the witness said that,

  6   and I think it was just an error because yesterday the witness

  7   who testified was named Daisy.        I don't think counsel objects

  8   to this, but I just want to --

  9               MS. KELLMAN:    We want to hear what the interpreter

10    said.

11                THE COURT:    She said Daisy?

12                THE INTERPRETER:     It was something that sounded

13    very, very close to "Daisy," which could have been "de así,"

14    D-E A-S-I, with an accent.

15                MS. KELLMAN:    Which one do you want?

16                THE INTERPRETER:     And so -- so this is your life,

17    right?

18                THE COURT:    Well --

19                MS. ARGO:    We can go back and look at the particular

20    question and perhaps reask it of the witness if that's

21    helpful.

22                THE COURT:    Will the court reporter have that?

23                THE COURT REPORTER:      Judge, it was the reporter

24    right before me.

25                THE COURT:    It was David?


                               Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 37 of 174 PageID #: 1990


                            Maria Rosalba - Direct - Ms. Argo                 416


  1               MS. ARGO:    Is he going to come back later today?

  2               THE COURT REPORTER:      Yes.

  3               THE COURT:    We will address it when he comes back.

  4               MS. HAJJAR:    Thank you, Your Honor.         Thank you.

  5               MS. KELLMAN:    I just want to mention, this doesn't

  6   have to be on the record necessarily, but I've been using my

  7   phone a fair amount, and I wanted the Court to know the reason

  8   I'm using it.    I have been using Google Translate so that we

  9   are not making noise by using the interpreter behind us.               When

10    I want to talk to my client, I just send him a note and he can

11    send it back to me, because if I write in English --

12                THE COURT:    That's fine.      That's fine.

13                MS. KELLMAN:    It's working quite well, but I didn't

14    want you to think that I was not engaged.

15                THE COURT:    No, no.

16                MS. KELLMAN:    Very helpful, as it turned out, and

17    quiet.

18                THE COURT:    Okay.    We are getting the jury.

19                (Witness resumes the stand.)

20                THE COURTROOM DEPUTY:       All rise.

21                (Jury enters.)

22                THE COURT:    Please be seated.

23                Ms. Argo.

24                MS. ARGO:    Thank you, Your Honor.

25    BY MS. ARGO:


                               Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 38 of 174 PageID #: 1991


                            Maria Rosalba - Direct - Ms. Argo                   417


  1   Q     Maria Rosalba, when we left off, we were talking about

  2   going to meet your parents.

  3               Can you just remind the jury who traveled with you

  4   to go see your parents?

  5   A     When we went to my house, it was José Francisco; José

  6   Francisco's mother; Delia; José Osvaldo; me; and a young girl.

  7   Q     How did that meeting with your parents go?

  8   A     He brought a fruit basket, and this pleased my family.

  9   My mother asked him whether he was married.               He said that he

10    was planning -- he was on his way to be divorced.              She also

11    asked him if he had children and he said no.

12    Q     What did José Osvaldo tell your parents?

13    A     That he wanted to live a good life with me; that he

14    wanted to marry me; that he wanted to start a family with me.

15    Q     What was your mother's reaction to what José Osvaldo was

16    telling her?

17    A     My mother said, no, that I was too young, that if I

18    wanted to -- that if we wanted to, that we could live

19    together, but that I was too young to marry.

20    Q     What did your father say -- excuse me.              What was your

21    father's reaction to José Osvaldo?

22    A     Since I was well dressed, I was wearing heels, the way

23    that José Osvaldo told me to dress, I looked good, we looked

24    good, and my father agreed for us to go live together.

25    Q     During this visit, did you have an opportunity to speak


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 39 of 174 PageID #: 1992


                            Maria Rosalba - Direct - Ms. Argo               418


  1   to your mother at any point privately?

  2   A     No.

  3   Q     Did you want to?

  4   A     I did want to talk to her, but I just wasn't able to.

  5   José Osvaldo was there the entire time, he wanted to see the

  6   whole house and all of that.

  7   Q     Were you concerned about your mother's reaction to José

  8   Osvaldo?

  9   A     My mother did not like José Osvaldo because he was older

10    than me, but she couldn't do anything about it because she

11    would do whatever my father said.

12    Q     After you met with your parents, where did you go next?

13    A     We went to the house.

14    Q     Before you went to the house, did you stop anywhere else?

15    A     We went by Delia's house.

16    Q     What happened there?

17    A     Nothing.   Our families were poor, so what they thought is

18    that we had found some very good men.

19                MR. GOLD:    I'm sorry, I didn't hear that.

20                THE COURT:    Yes, could the court reporter read that

21    back, please.

22                (Record read.)

23    Q     What, if anything, did Francisco bring to Delia's family?

24    A     The same thing.     They bought a fruit basket for my

25    family, a small one for my father, and they bought the same


                               Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 40 of 174 PageID #: 1993


                             Maria Rosalba - Direct - Ms. Argo              419


  1   thing for Delia's family.

  2   Q       And what did Francisco tell Delia's parents?

  3   A       Nothing.   That she wanted to have a life with him and

  4   that they wanted to do something that was good for her.            And,

  5   in fact, Delia's family, her mom and her dad worked and they

  6   had small children, so Mr. Francisco took money out for the

  7   mother so that they would have some money.

  8   Q       I'm sorry.   I just want to make sure I understand that.

  9                  Did Francisco give Delia's family money?

10    A       Yes.

11    Q       After you stopped at Delia's house, where did you all go

12    next?

13    A       To José Osvaldo's house.

14    Q       After you got back to José Osvaldo's house, what happened

15    next?

16    A       We continued living together as a couple.

17    Q       Did there come a time that you visited Tenancingo's City

18    Hall?

19    A       Yes.   We went on one occasion because I didn't have any

20    ID in Mexico.      I was already an adult, but we went to get my

21    IFE -- my ID.      So José Osvaldo took me to the -- to the City

22    Hall so I could get it.

23    Q       What happened at City Hall?

24    A       When we got to City Hall, José Osvaldo said hello to the

25    president as if they were friends, and he said that he needed


                               Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 41 of 174 PageID #: 1994


                            Maria Rosalba - Direct - Ms. Argo               420


  1   for me to get an ID there.        The president asked if it was all

  2   right to put in the age that I had or if he should add some

  3   years.

  4   Q     Add some years?      Can you explain that to the jury?

  5   A     Yes.    The president asked if he should put in that I was

  6   older because I looked very young back then.

  7   Q     When you say "president," is that sort of like a mayor?

  8   A     Yes.    The president of José Osvaldo's town.

  9   Q     Based on this conversation, what, if anything, did you

10    realize about the Melendez-Rojas family in Tenancingo?

11                 MR. GOLD:    Objection, Your Honor, to the form of the

12    question what she realized.

13                 MS. ARGO:    Your Honor, it's her present sense

14    impression.

15                 THE COURT:    Yes, I think that's fine.

16                 MS. KELLMAN:    Your Honor, I object also about the

17    entire family.

18                 THE COURT:    I'm sorry?     Oh, okay.

19                 MS. ARGO:    I can rephrase.

20    BY MS. ARGO:

21    Q     What, if anything, did you realize about José Osvaldo and

22    the president of Tenancingo?

23    A     That they were friends; that he had the power to order

24    him; that he could tell the president to do what José Osvaldo

25    wanted him to do.


                                Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 42 of 174 PageID #: 1995


                            Maria Rosalba - Direct - Ms. Argo               421


  1   Q       How did that make you feel?

  2   A       When that happens in Mexico, it's because that person has

  3   bought out the president; he is providing him money for his

  4   campaign or something else, whatever.

  5   Q       I want to go back to -- well, I'm sorry, let me just

  6   rephrase.

  7                Based on that understanding, how did you feel?

  8   A       It made me feel young.

  9                MR. GOLUB:     I'm sorry, I didn't hear you.

10                 THE COURT:     Young.

11                 MS. ARGO:    I'm sorry.      If there's a problem, can we

12    just --

13                 THE COURT:     Yes.

14                 Is there a problem.

15                 MR. GOLUB:     I still didn't understand the answer.

16    Was it "young" or something else?

17                 THE COURT:     Young, Y-O-U-N-G.

18    BY MS. ARGO:

19    Q       I'm sorry, Maria.    Can you start over and answer that

20    question.    I apologize for the interruption.

21    A       It made me feel young.       It made me feel in a certain way

22    practically -- he had the Government bought out.           In Mexico,

23    the police are very corrupt.          The Government is very corrupt.

24                 MR. GOLUB:     Your Honor, I move to strike all of

25    this.    This present sense impression is going on to an extreme


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 43 of 174 PageID #: 1996


                            Maria Rosalba - Direct - Ms. Argo               422


  1   of consciousness, which --

  2                THE COURT:    Wait, wait, wait.

  3                Can we just redirect at this point?

  4                MS. ARGO:    I'm going to move on.

  5   BY MS. ARGO:

  6   Q     Ms. Maria Rosalba, going back to the house that you

  7   described, I think you described a house that was yellow that

  8   belonged to Magdaleno was your understanding; is that right?

  9   A     Yes.

10                 MS. KELLMAN:    Objection.      Same objection, Your

11    Honor.   There's no basis for her making that conclusion.

12                 MS. ARGO:    Your Honor, can we have a sidebar?

13                 THE COURT:    Yes.

14                 (Sidebar.)

15                 (Continued on the next page.)

16

17

18

19

20

21

22

23

24

25


                                Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 44 of 174 PageID #: 1997


                                         Sidebar                            423


  1             (Sidebar conference held on the record out of the

  2   hearing of the jury.)

  3                MS. ARGO:    Your Honor, the witness testified in

  4   detail why she believes it is Magdaleno's.

  5                THE COURT:    Yes.   She cleaned the home, she saw all

  6   the pictures in the home, she saw Magdaleno in the home.

  7                MS. KELLMAN:    That doesn't make the person the

  8   owner.

  9                THE COURT:    The house that she associated --

10                 MS. KELLMAN:    That's fine, but it doesn't make him

11    the owner.

12                 MS. ARGO:    I think this is an effort to obstruct

13    testimony.    I can certainly rephrase the question.

14                 MS. KELLMAN:    It's really not and I don't appreciate

15    when you say that every time.

16                 THE COURT:    I'm not sure it makes a difference.       If

17    you care then, I'm sure you can rephrase it.

18                 MS. ARGO:    It's her perception of who it was that

19    had ownership of that home.        It doesn't mean that she's seen

20    the title and she's actually reviewed it and seen the

21    signature at the bottom.

22                 THE COURT:    That was my understanding of the

23    testimony, but I'm not sure why that's a problem.

24                 MS. KELLMAN:    I think that it's misleading to the

25    jury that -- it's asking her to tell them something she


                                Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 45 of 174 PageID #: 1998


                                        Sidebar                             424


  1   doesn't know.    Did you have a sense of who might have owned

  2   the home?    I'm not sure why it even matters.        Do you have a

  3   sense of who owned the home?        Because there's a picture on the

  4   wall, he's the owner?

  5               THE COURT:    Okay.   It's just the word "owner."        She

  6   associates the house with Magdaleno and with Magdaleno's

  7   siblings and all of that.

  8               MS. KELLMAN:    I have no problem with any of that.

  9               MS. ARGO:    That's fine.       Thank you, Your Honor.

10                (Sidebar end.)

11                (Continued on following page.)

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                               Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 46 of 174 PageID #: 1999


                            Maria Rosalba - Direct - Ms. Argo               425


  1                 (In open court.)

  2   BY MS. ARGO:

  3   Q      Maria, were there any other houses that you believed,

  4   based on the things that you saw, belonged to individuals in

  5   the Melendez-Rojas family?

  6   A      In the garden of their house, they had a very big garden.

  7   There was a house that belonged to Benjamin and there was a

  8   house that belonged to Leonel.

  9   Q      Why do you say that?        Why do you say those houses

10    belonged to Benjamin and Leonel?

11    A      Because Benjamin would say that that was his house; and

12    Leonel, he had the house where his -- and his daughter lived

13    there, so Guadalupe would tell me that that house belonged to

14    him.

15                  And there was a house that was further back, and

16    then one of the nieces of José Osvaldo told me that that house

17    belonged to José Osvaldo.          José Osvaldo would always go and

18    work out in the house that was in the back.

19    Q      I'm going to show you what's been marked as Government's

20    Exhibit 108 for identification.

21                  MS. ARGO:    Just to the witness.

22                  THE COURT:    Yes.

23    BY MS. ARGO:

24    Q      Do you recognize this picture?

25    A      Yes.


                                 Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 47 of 174 PageID #: 2000


                             Maria Rosalba - Direct - Ms. Argo               426


  1   Q       What is this a picture of?

  2   A       It's Lionel's house.        The green house is Lionel's, and

  3   the blue house is José Osvaldo's.

  4   Q       Is it a fair and accurate depiction of those two homes as

  5   you view them?

  6   A       Yes.

  7                  MS. ARGO:    Your Honor, at this time I move to admit

  8   Government's Exhibit 108 into evidence.

  9                  THE COURT:    Admitted.

10                   (Government's Exhibit 108 received in evidence.)

11                   MS. ARGO:    Can we please publish that to the jury as

12    well?

13                   THE COURT:    Yes.

14                   MS. ARGO:    Thank you.

15                   (The above-referred to exhibit was published.)

16    BY MS. ARGO:

17    Q       Maria Rosalba, can you point out on the screen -- and you

18    can actually put your finger on the screen if you want -- and

19    circle the home that belonged to -- that you understood to

20    belong to Benjamin?         Or, I'm sorry, maybe I'm wrong.      Strike

21    that.

22                   Can you just circle each of the homes and tell us

23    who belonged -- who owned those homes as far as you knew, from

24    your understanding.

25    A       The blue one belongs to José Osvaldo.           I have a picture.


                                  Denise Parisi, RPR, CRR
                                    Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 48 of 174 PageID #: 2001


                            Maria Rosalba - Direct - Ms. Argo                   427


  1   From what side was that picture taken -- sorry.              I have a

  2   question.    From what side was that picture taken?

  3   Q     I believe this is taken from the back side.

  4                MR. GOLD:   Objection, Your Honor.           I don't think

  5   Ms. Argo was present when this picture was taken.

  6                MS. ARGO:   All right.

  7   BY MS. ARGO:

  8   Q     Maria, if you can recognize the house, let us know.

  9   A     And the green house belongs to Leonel.

10    Q     I'm going to show you now what's been marked as

11    Government's Exhibit 109.

12                 MS. ARGO:   Just for the witness.

13    Q     Do you recognize this?

14    A     Yes.

15    Q     What do you recognize this picture to be?

16    A     It's a house where I spent most of the day.

17    Q     I'm sorry, when you say "spent most of your day," whose

18    house was that, from your understanding?

19    A     The one with the green door, it's the entrance, it's the

20    entrance to the houses.      It's the main entrance to Magdaleno's

21    house.

22    Q     Is this a fair and accurate depiction of Magdaleno's

23    house at that time?

24    A     Yes.

25                 MS. ARGO:   At this time, the Government moves to


                               Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 49 of 174 PageID #: 2002


                              Maria Rosalba - Direct - Ms. Argo             428


  1   admit Government's Exhibit 109 into evidence.

  2                   THE COURT:    Admitted.

  3                   (Government's Exhibit 109 received in evidence.)

  4                   MS. ARGO:    Can we please publish that to the jury as

  5   well.

  6                   (The above-referred to exhibit was published.)

  7   BY MS. ARGO:

  8   Q       Maria Rosalba, do you recognize anything else in this

  9   picture?

10    A       Yes.

11    Q       What do you recognize?

12    A       The door to the entrance of Benjamin's house and José

13    Osvaldo's car.

14    Q       With reference to José Osvaldo's car, can you just circle

15    that?

16    A       (Complying.)

17    Q       Okay.    Thank you.

18                    During this time when you were here in this town in

19    Tenancingo, did Osvaldo make any promises to you?

20    A       José Osvaldo promised me that we were going to have a

21    life together; that we were going to get married and that we

22    were going to have a life together; that we were going to have

23    a family together.

24    Q       After you had gone to City Hall in Tenancingo and gotten

25    your ID, what happened after that?


                                   Denise Parisi, RPR, CRR
                                     Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 50 of 174 PageID #: 2003


                            Maria Rosalba - Direct - Ms. Argo               429


  1   A     José Osvaldo would send me out to run every day near a

  2   cemetery that was there.

  3   Q     When you say he would "send you out to run," what do you

  4   mean by that?

  5   A     He told me that I had to go out and run; that I had to

  6   look good for him and that I had these rolls of fat; that I

  7   could not gain weight.

  8   Q     What else did he say to you about this?

  9   A     He gave me a nickname, which was "Sincupi."

10    Q     What did you understand that nickname to mean?

11    A     I never knew the meaning.       I guess he called me that

12    because at the time I had, like, spare tires.

13    Q     Is it in reference to your weight, if you know?

14    A     Yes.

15    Q     How did that make you feel?

16    A     It made me feel bad.      After that, he would make me go out

17    running every day.     He would make fun of the way I looked.         He

18    would always tell me what I should eat, what I shouldn't eat.

19    He would always have one of his nieces or nephews go with me

20    when I went out running.

21    Q     Go ahead.    I'm sorry.

22    A     He always told me never to talk to anybody there, and

23    this one time, a woman approached me and talked to me, and she

24    said, if you can, you should get out of here.             I didn't

25    understand why.     And then José Osvaldo -- well, his niece -- I


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 51 of 174 PageID #: 2004


                            Maria Rosalba - Direct - Ms. Argo               430


  1   don't remember which one of them was with me, but she told

  2   José Osvaldo that I had been talking to this woman.           José

  3   Osvaldo said there was no reason for me to talk to strangers,

  4   and he said that that woman, well, she was kind of fat -- did

  5   I want to look like that?       Did I want to look fat and ugly?

  6   Q     Did there come a time, Maria Rosalba, that you and José

  7   Osvaldo traveled to Mexico City?

  8   A     Yes.   There was one time he said we were going to Mexico

  9   City, and then he told me -- well, he took me to buy clothes

10    and shoes.

11    Q     What kinds of clothes and shoes did he take you to buy?

12    A     He bought me lingerie -- sexy lingerie -- and then we

13    went to get me my IFE, I-F-E.

14    Q     Can you explain what an IFE is to the jury?

15    A     The IFE is a Mexican identification.

16    Q     Is that the document that you got when you were in

17    Tenancingo at City Hall?

18    A     No.    The IFE is a form of ID that you get from the

19    Mexican government so you can vote, so you can vote in

20    elections and things like that.

21    Q     Where did you get this IFE card from?

22    A     I don't remember.     I don't know where he took me to get

23    that ID.

24    Q     Was this while you were in Mexico City?

25    A     No.    That was before we went to Mexico City.


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 52 of 174 PageID #: 2005


                            Maria Rosalba - Direct - Ms. Argo               431


  1   Q      Once you were in Mexico City, what happened?

  2   A      When we got to Mexico City, he told me to go into a room

  3   with a girl who had been riding with us.

  4   Q      Who was this girl?

  5   A      I didn't know who she was.        I didn't talk to her.    José

  6   Osvaldo said she was his good friend's woman.

  7   Q      What did you understand that to mean?

  8   A      That she was his wife.

  9   Q      So what happened when you got to this room with this

10    woman?

11    A      The woman told me to get dressed, to put on heels, and

12    then after that, they were waiting for us downstairs in the

13    car.

14    Q      Did you know what was going on at this time?

15    A      I had an idea, but I didn't know exactly what was going

16    on.

17    Q      How did you feel about what was going on?

18    A      I felt afraid.

19    Q      What did you think was going on?

20    A      Well, this girl, she had put on makeup, she had put on

21    sexy clothes, too.      That's the way girls who work in bars who

22    dance, that's what they wear.         They do that, whatever.

23    Q      Is that what you thought you might have to do?

24    A      Yes.

25    Q      What happened after you got dressed?


                              Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 53 of 174 PageID #: 2006


                             Maria Rosalba - Direct - Ms. Argo               432


  1   A       We went downstairs to the car where they were and they

  2   took us to a market.

  3   Q       When you say "they," who are you referring to?

  4   A       José Osvaldo and his good friend.

  5   Q       What, if anything, did José Osvaldo tell you at this

  6   time?

  7   A       He told me to go with that girl, she was going to take me

  8   to an older woman, and it was going to be for me to work.

  9   Q       Did you understand what he meant by "for you to work"?

10    A       I asked him.    He said just go with the girl, she's going

11    to explain everything to you.

12    Q       What happened next?

13                 Sorry.    Go ahead.

14    A       When we got to the market, I saw a few girls walking in a

15    circle, there were men looking at them, and then that girl

16    pointed out the woman that I had to go over to; and then that

17    older woman took a look at my ID and she told me I couldn't

18    work there because I was from Tenancingo.             She said she didn't

19    want to have any problems with people from Tenancingo and she

20    told me to get out of there.

21    Q       What did you think after that interaction?

22    A       I felt relieved because I didn't want to do that.           I saw

23    those girls there as if they were just goods.              I didn't want

24    that for myself, so we went back.          He had told me where I had

25    to wait for him.       I waited for him and then they came to pick


                               Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 54 of 174 PageID #: 2007


                            Maria Rosalba - Direct - Ms. Argo                  433


  1   me up.

  2   Q     What happened when he came to pick you up?

  3   A     His friend took us to the bus station because he was

  4   going to stay in Mexico City.

  5   Q     Did you tell José Osvaldo what had happened in the

  6   market?

  7   A     I said -- I asked him what was going on, what did he want

  8   me to work there for, and then he started cursing at me.            He

  9   told me I was fat, I was ugly.        He said:       That's why nobody

10    wants you, not even your family.

11    Q     What did you understand him to mean about that?

12    A     He was right.    My family would not support me.

13    Unfortunately, I had nobody to turn to.

14    Q     How did you feel in that moment?

15    A     Well, I had nowhere to go and, as I said, I had nobody to

16    turn to.    The Government, as I said, he controlled the police;

17    I had nobody to go to.

18                MR. GOLUB:    Objection.

19                THE COURT:    Overruled.

20    BY MS. ARGO:

21    Q     What, if anything, did José Osvaldo do when you came back

22    from the market after not being able to work there?

23    A     After I got back from there, we went back to the house

24    and he beat me.     He beat me.     He forbid me from eating.      He

25    would curse at me all the time.         They all made fun of me the


                               Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 55 of 174 PageID #: 2008


                            Maria Rosalba - Direct - Ms. Argo               434


  1   way I looked.

  2   Q      When you say he beat you, how did he beat you?

  3   A      He beat me in the ribs, he kicked me, smacks in the face.

  4   Q      You said after this happened he didn't let you eat.          Can

  5   you explain?

  6   A      He wouldn't let me eat anything fried, instant soups,

  7   sweets, candy.     Anything that was in his family's house that

  8   was food.     They would prepare the food that we will -- that we

  9   would all eat.

10    Q      What were you allowed to eat?

11    A      Well, the food they made there at the house, chicken.

12    And they would always make sure -- well, whenever I said I was

13    a little more hungry, he said no, you can't eat, you can't get

14    fat.

15    Q      How did you feel towards José Osvaldo at that time?

16    A      I was mad at him because when I had first met him, I felt

17    that he was a good person.       I thought he was going to protect

18    me, take care of me, but nothing like that happened.           Whenever

19    he would talk to me, he would talk to me using a nickname.            He

20    would have sex with me whenever he wanted to, whenever he felt

21    like it.      He didn't care whether or not I wanted to.

22    Q      Were there times that you didn't want to?

23    A      Yes.

24    Q      Did you tell him that you didn't want to have sex with

25    him?


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 56 of 174 PageID #: 2009


                             Maria Rosalba - Direct - Ms. Argo                 435


  1   A       Yes.   I would tell him.     He didn't care.       I was his woman

  2   and therefore he had a right to do whatever he wanted to me.

  3   Q       Is that what he told you?

  4   A       Yes.

  5   Q       Did there ever come a time that you were able to leave

  6   José Osvaldo's home?

  7   A       I don't remember exactly when this happened, but one of

  8   my mother's aunts died and he gave me permission to go.             He

  9   took me to get on the bus.        That time I had a phone with me.

10    He gave me money to buy some roses.           Before I left, he told me

11    not to even think about leaving him.            I had to go back -- come

12    back.    I had to come back because if not, he would come

13    looking for me.      It was my aunt's burial and I was at home.           I

14    wanted to stay at home, but he kept sending me messages and

15    saying that I had to come back, to come back and that I had to

16    come back or he would come get me; that I shouldn't say

17    anything of what he did to me to my family because they

18    weren't going to believe me, they were going to support him.

19                   After that, he called my father and told him that he

20    was worried, that I had to come back.            After that, my father

21    told me to leave, that he didn't want any trouble, to go back

22    to José Osvaldo's house.

23    Q       What did you do?

24    A       I went back.

25    Q       Did you want to go back?


                               Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 57 of 174 PageID #: 2010


                            Maria Rosalba - Direct - Ms. Argo                 436


  1   A      No.

  2   Q      What happened after you came back to Tenancingo?

  3   A      When I came back, José Osvaldo was mad, because he said

  4   that Delia said that I had gone to my parents' house because I

  5   had a boyfriend over there and I was going to see him.

  6   Q      You testified previously that you and Delia were

  7   co-workers and friends.      How was your relationship with Delia

  8   during this time?

  9   A      She didn't -- we didn't talk anymore.          We didn't, like,

10    really -- were left with any time to talk.            They didn't let us

11    spend time together.      If I was doing something, she would be

12    doing something else and they would not let us spend time

13    together.

14    Q      When you say "they," who are you referring to?

15    A      His family and José Osvaldo.

16    Q      Directing your attention to September of 2010, do you

17    recall what happened in September of 2010?

18    A      Yes.   There was a fair, a festival in his town.         There

19    was a dance in the evening.        He took me there, and then with

20    us went his sister, his brother, his nephews and José

21    Francisco came, but Delia stayed home.

22    Q      What happened at this party?

23    A      When I was at that party, he disappeared.          I was asking

24    myself where he was.      I wanted to look for him, see where he

25    was.   His nieces said no, like, that if I wanted to go to the


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 58 of 174 PageID #: 2011


                            Maria Rosalba - Direct - Ms. Argo                437


  1   bathroom, they would come with me, and his nieces, Chela and

  2   Maribel, always -- you know, the two times I went to the

  3   bathroom, they came with me.        I told them that I wanted to go

  4   by myself, but they said no; and at some point, they weren't

  5   looking and I went to the bathroom.          When I was coming back

  6   from the bathroom, I saw José Osvaldo with a girl.           They were

  7   kissing.    After that, I went to get my coat and I -- I went

  8   out of the party -- came out of the party.            José Osvaldo

  9   followed me and he forced me into the car.            After that, he

10    told me to stop crying like a stupid girl, then he took me

11    home and he forced me to have sex with him.

12                Afterwards, the next day, I told José Osvaldo's

13    mother what he had done.       José Osvaldo's mother told José

14    Osvaldo what I had said to her.         After that, José Osvaldo took

15    me home and beat me.      He said to me that I should not be

16    saying that stupid stuff to his mother.

17    Q     How did he beat you?

18    A     He always kicked me and smacked me in the face and would

19    hit my ribs.    He would insult me.

20    Q     How did he insult you?

21    A     He would tell me things like that no one cared about me;

22    that I was an idiot; that I was garbage; that I was worthless.

23    Q     Maria Rosalba, you mentioned earlier that you learned

24    eventually that José Osvaldo's real name was José Osvaldo, not

25    Mario.   When did that happen?


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 59 of 174 PageID #: 2012


                            Maria Rosalba - Direct - Ms. Argo               438


  1   A     One time that he was in the shower, I went in to pick up

  2   his clothes to do the laundry.        When I grabbed his clothes, I

  3   saw that his wallet was there.        When I saw his wallet, I was

  4   curious and I opened it and then I realized that his name was

  5   José Osvaldo.

  6   Q     Did you say anything to him about this?

  7   A     Yes.   I asked him why he had lied to me about his name.

  8   Because his family had told me that his name was Mario and he

  9   told me that he didn't like his name and that's why everyone

10    called him José Osvaldo -- I mean, Mario.

11                 (Continued on the following page.)

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 60 of 174 PageID #: 2013


                          Maria Rosalba - Direct - Alba                           439


  1   DIRECT EXAMINATION

  2   BY MS. ARGO (CONTINUED):

  3   Q     Ms. Rosalba, what happened to physically in approximately

  4   late September early October 2010?

  5   A     At that time I wasn't having -- I wasn't menstruating.

  6   He told me that that wasn't normal.             And he told me he was

  7   going to take me to a lady who would help me menstruate.

  8   Because it wasn't a good time for me to get pregnant.

  9               After that, he took me to a lady.                The lady gave me

10    some pills that I had to insert in my vagina.                 I also had to

11    take them by mouth.     And she also gave me a very bitter

12    medicine.

13                When I took a sip of that, I spit it out.                José

14    Osvaldo smacked me in the face.           He said he had sold a ring in

15    order to be able to pay that woman to do that, and I couldn't

16    be doing that.

17                After that, I drank it.          Then we went back to his

18    house.    He told me to lie down on the couch and to put my feet

19    up.   And that his mother was going to give me another one of

20    those medicines.

21                Afterwards, his mother made the same medicine and

22    they gave it to me.     But I still didn't get -- did not get my

23    period.   He was desperate.       He wanted me to have my period.

24                After that, he took me to a doctor.                He said -- so

25    the doctor -- he took me to a doctor.                  The doctor gave me the



                           LINDA D. DANELCZYK, RPR, CSR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 61 of 174 PageID #: 2014


                          Maria Rosalba - Direct - Alba                              440


  1   same kind of pills, and it was the same way I had to insert

  2   them in my vagina and also take them so I could get my period.

  3                We went back to the doctor again.              They laid me down

  4   on a bed, and I don't remember anything.                I fell asleep.     I

  5   don't know.

  6   Q     What happened when you woke up?

  7   A     When I woke up, I was bleeding.

  8   Q     Where were you bleeding?

  9   A     From my vagina.

10                 He took me home carefully.           He said to me that I

11    should lay down and remain laying down and that nothing had

12    happened.

13                 So I laid down.     And that was it.           I was in pain and

14    I was crying.    But it looked like he didn't care.

15    Q     Ms. Rosalba, did you understand at that time what had

16    happened to you?

17    A     At that time I didn't understand.                I had never had a

18    conversation about what periods are and things like that.

19    Q     Do you understand now what happened to you?

20    A     Yes.

21    Q     What happened to you?

22    A     He probably made me have an abortion.

23                 Because it's difficult for me to perceive a baby.                  I

24    have a lot of medical problems.           Gynecological problems.

25    Q     After -- I'm sorry.



                           LINDA D. DANELCZYK, RPR, CSR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 62 of 174 PageID #: 2015


                          Maria Rosalba - Direct - Alba                     441


  1               (Pause.)

  2               THE WITNESS:     I'm okay.

  3   Q     After all of these things had happened to you, did you

  4   think to go to the Mexican police for help?

  5   A     No.

  6   Q     Why not?

  7   A     I didn't know exactly where I was.

  8               When there were raids conducted, like, you know,

  9   they would call it a "raid," when they would arrive there in

10    Tenancingo, the police warned them that a raid was coming so

11    they could hide everything they had.

12    Q     You said "they," who are you referring to?

13    A     The police would tell José Osvaldo --

14                MR. GOLD:     Objection.      She's talking about what

15    police told José Osvaldo.

16                THE COURT:     Yes, just elicit...

17    Q     What did you learn about José Osvaldo and the police?

18    A     That they were warning them as -- as you call it.

19    Q     Did José Osvaldo tell you that?

20    A     One time they said that they had been warned that the

21    federal police was coming to look for them in their town.            And

22    they went to hide guns and money in the cemetery.

23    Q     When you say "they," who are you referring to?

24    A     You mean they, the people who were warning them, or when

25    you say "they," the people who were hiding the things?



                             LINDA D. DANELCZYK, RPR, CSR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 63 of 174 PageID #: 2016


                          Maria Rosalba - Direct - Alba                     442


  1   Q     The people who were hiding the things.

  2   A     The people who were hiding the things.

  3   Q     Right.    Who were those people that were hiding the things

  4   when they were warned?

  5   A     José Osvaldo and Benjamin.

  6   Q     What did that tell you about José Osvaldo and Benjamin's

  7   relationship with the police in Tenancingo?

  8   A     That the police came to the house to tell them.

  9   Q     What did that tell you as far as --

10                 MR. GOLD:    Objection.      Asked and answered.

11                 THE COURT:   No, I don't think she got the answer to

12    the question.

13    Q     What did that tell you, as far as the relationship

14    between Benjamin, José Osvaldo, and the police, the fact that

15    they were being warned in advance of a raid?

16    A     From when we went to get my ID with the police, that's

17    what I felt, that's what I saw, that they had the power of

18    giving orders.

19    Q     When you say "they," are you referring to José Osvaldo

20    and Benjamin?

21    A     Yes.

22    Q     Ms. Rosalba, did there come a time that you discussed

23    with José Osvaldo going to the United States?

24    A     Yes.   The event happened where I pled and all that, and

25    he told me I was going to come to the United States with his



                           LINDA D. DANELCZYK, RPR, CSR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 64 of 174 PageID #: 2017


                          Maria Rosalba - Direct - Alba                     443


  1   sister.

  2                That I was going to come with his sister because

  3   only one person was allowed to go through, that I was going to

  4   come with his sister here.

  5                When we tried to go through, I came with Guadalupe,

  6   Delia, and Francisco.

  7   Q     Did José Osvaldo tell you why he wanted you to go to the

  8   United States?

  9   A     He told me that we were going to come and work in the

10    African market.

11    Q     Up until that time, do you know what José Osvaldo did for

12    work himself?

13    A     No, during the time that I was with him he told me that

14    he had come to the United States and that he had saved money.

15    And that's why he didn't work.

16    Q     So approximately when did you first try to cross the

17    border with Francisco, Delia, and Guadalupe?

18    A     I don't remember.     I don't remember the date exactly.

19                 But it was after the fair in the town in September.

20    Q     Was this still in 2010?

21    A     Yes.

22    Q     What happened on that first attempt to cross the border?

23    A     We were caught.

24    Q     Before you set off for the border, how did you get there?

25    A     When José Osvaldo told me that I had to come with his



                           LINDA D. DANELCZYK, RPR, CSR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 65 of 174 PageID #: 2018


                          Maria Rosalba - Direct - Alba                          444


  1   sister and his nephew, he took us to the airport to take

  2   plane.

  3   Q     Did you have any sort of identification documents with

  4   you at that time?

  5   A     Only my birth certificate.

  6   Q     Who, if you know, bought your plane ticket?

  7   A     José Osvaldo.

  8   Q     Where were you going to fly to?

  9   A     I don't remember exactly.         I don't know if it was

10    Nogales, but it was on the border.

11    Q     What happened after you took that flight to get close to

12    the border?

13    A     We took a taxi and we were taken to a house.

14    Q     What happened after that?

15    A     Well, we attempted then approximately three times.              We

16    tried to cross the border.

17    Q     Were you successful?

18    A     No.

19                No, we would be caught by the police, the police at

20    the border, and they would leave us there.             They would put us

21    in -- I don't know how you call it.             It was like a cage.   They

22    locked us up and they told us that we had to sign papers so

23    that we could go back.

24    Q     Did you sign those papers to go back?

25    A     Yes, I would just write down my name.



                            LINDA D. DANELCZYK, RPR, CSR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 66 of 174 PageID #: 2019


                          Maria Rosalba - Direct - Alba                       445


  1   Q     In those attempts to cross the border, did anything

  2   happen to you physically during that, those three attempts?

  3   A     When I tried to cross the border, I fell because we had

  4   to cross some mountains and then there was like a precipice,

  5   like a cliff, and I fell.

  6                I fell, and it was very high and there was guy there

  7   and he came to help me.      He was a black man.          He tried to help

  8   me.

  9   Q     And what happened then?

10    A     He tried to help me.      He helped me.          And because we were

11    carrying gallons of water, he said did I want help to carry

12    them because it was very heavy.

13    Q     Did you hurt yourself when you fell?

14    A     Yes.   I hit myself in the ribs, and it was some somewhat

15    black and blue.

16    Q     Did you accept this stranger's offer of the help?

17    A     Yes.

18    Q     After these attempts, what happened after that?

19    A     We gave up, and we returned to this town.

20    Q     What was José Osvaldo's reaction when you returned?

21    A     José Osvaldo was upset because Guadalupe told him that I

22    had been flirting with a guy.

23                 After that, he left me sleeping on the sofa of his

24    sister's and brother's house.          And then the next day, he

25    yelled at me and he told me I had to apologize to his family



                           LINDA D. DANELCZYK, RPR, CSR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 67 of 174 PageID #: 2020


                          Maria Rosalba - Direct - Alba                          446


  1   because that was an insult that I had spoken to that person.

  2   Q       What did you understand it to mean?

  3   A       Well, the fact that I had spoken to another man was like

  4   an insult to him because I wasn't supposed to speak to anybody

  5   else.

  6   Q       What did you do as a result?

  7   A       I had to kneel down in front of his family and apologize

  8   to them.

  9                 And I asked for their forgiveness and say that I

10    wasn't going to speak to anybody else.

11                  And then his family, his dad said that I shouldn't

12    do that again, that that was like an insult, because that

13    wasn't right for married woman to do.                  It didn't look right.

14    Q       Did they say anything else to you?

15    A       Benjamin also said to me that I couldn't be flirting with

16    anybody who I just saw.

17    Q       Had you actually done anything wrong?

18    A       No.

19    Q       Why did you feel that you had to apologize?

20    A       Because José Osvaldo forced me to.

21                  I hadn't done anything bad, because I really hadn't

22    spoken to him.     He just had offered because he saw that I was

23    alone.

24    Q       Did there come a time that you tried to cross the border

25    again?



                            LINDA D. DANELCZYK, RPR, CSR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 68 of 174 PageID #: 2021


                          Maria Rosalba - Direct - Alba                     447


  1   A     No, after that when we returned, José Osvaldo said we

  2   wouldn't because he had already spent on the attempt on the --

  3   on our attempt.

  4   Q     Did you have any idea how much it cost to get you across

  5   the border, or to attempt to get you across the border?

  6   A     No.

  7   Q     Did there come a time that you did then try again to

  8   cross the border?

  9   A     Yes.

10    Q     And can you explain to the jury how that came about?

11    A     José Osvaldo said that we would go together because that

12    way I would behave like a lady if we were together.

13                 And that I had to go with him and we had to work at

14    the market and -- we had to work for a year in the United

15    States and that I had to come with him to the U.S.

16                 That he had already spent all the money on me.

17    Q     Did you have any identifying documents with you on this

18    attempt?

19    A     No, José Osvaldo always had my IDs.

20    Q     So on this next attempt, do you know approximately when

21    you tried to cross the border with José Osvaldo?

22    A     Approximately the month of November.

23    Q     And were you successful?

24    A     Well, when we tried to cross the border, the border

25    police came.    And they got everybody except for José Osvaldo



                           LINDA D. DANELCZYK, RPR, CSR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 69 of 174 PageID #: 2022


                          Maria Rosalba - Direct - Alba                      448


  1   and me.

  2   Q     How did that happen?

  3   A     Because we came -- when we came from Mexico to cross the

  4   border, the people that were helping us told us that if we saw

  5   the police that we had to run away, that we had to escape and

  6   not be caught.

  7   Q     And how were you and José Osvaldo able to avoid getting

  8   caught?

  9   A     Well, we were under a tree and they didn't see us.           I

10    don't know.

11    Q     What time of day was it that you were able to

12    successfully cross the border?

13    A     It was in the morning.

14    Q     Do you know where you crossed the border?

15    A     No.

16    Q     What happened once you crossed the border?

17    A     We stayed there for a while to see if the coyote was

18    coming back for us.

19    Q     Can you explain to the jury what you mean when you say

20    "coyote"?

21    A     A coyote is someone who transports people illegally into

22    the United States.

23    Q     So after you waited there for a while for the coyote,

24    what happened next?

25    A     Nobody came.



                           LINDA D. DANELCZYK, RPR, CSR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 70 of 174 PageID #: 2023


                          Maria Rosalba - Direct - Alba                      449


  1               We walked.    We walked until we reached a highway.

  2   After we got to this highway, there was something there, a

  3   white person.    We just waved our hands at him to see if he

  4   would help us, but he left.

  5               So after that, there was no way for us to get in

  6   touch with the coyote for him to help us.

  7               And after that, we were able to get in touch with

  8   the police -- well, the police -- the ambulance.            Like the

  9   emergency people.

10                So when we made our first call, we were connected to

11    here, to the United States.

12    Q     What happened then?

13    A     We hung up.    Then we called again, and then the Mexican

14    emergency services picked up.

15                They picked up the phone.           He spoke to his family.

16    They deposited credit for him.          In his home.

17    Q     How were you able to get in touch with José Osvaldo's

18    family?

19    A     Because when he was able to get in touch with the

20    emergency services, he asked them if they could put him in

21    touch with his family because he was at the border.

22                Do you think I could go to the restroom?

23                THE COURT:    Yes, we can take a break.        In fact, why

24    don't we take a lunch break, ladies and gentlemen.

25                Could you be back in the jury room at 20 minutes of



                           LINDA D. DANELCZYK, RPR, CSR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 71 of 174 PageID #: 2024


                                     Proceedings                            450


  1   2?   Will that be all right?        Will you have time?    And Dennis

  2   will get you and bring you up to the courtroom.

  3               (Jury exits the courtroom.)

  4               THE COURT:    About how much longer do you think you

  5   will be on direct?

  6               MS. ARGO:    I would estimate approximately two hours.

  7               THE COURT:    And I will be as flexible as I can to

  8   make your life easier to cross, okay?

  9               (Lunch recess was taken at 12:49 p.m.)

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                           LINDA D. DANELCZYK, RPR, CSR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 72 of 174 PageID #: 2025


                                          Proceedings                                       451


  1           A   F   T   E   R   N   O    O   N         S      E    S   S   I   O   N

  2

  3                                       --oo0oo--

  4                            (Time noted:         1:44 p.m.)

  5                (In open court; Jury not present.)

  6                THE COURT:     All right, two things.

  7                Mr. Golub wants to put something on the record, but

  8   before that, I just want to say that I am looking at the court

  9   reporter's transcription of the "Daisy," or whatever it is,

10    and the court reporter wrote "Daisy," but knowing it was

11    something wrong, he put "sic" after it.                       It couldn't have been

12    Daisy because she didn't talk about Daisy in the whole

13    testimony.

14                 The context was that she -- she had gotten the nose

15    bleed and they made fun of her.

16                 She said, So after that, like I said, a few days

17    later let me call my family.

18                 I called my family.          My mom was worried.              My dad was

19    upset because they didn't know who my boyfriend was.                           They

20    didn't know I had a boyfriend.               And then they accepted it.

21                 They said, Well, "word," this is your life.                        Okay?

22                 MS. KELLMAN:       But you know what, Judge, the

23    interpreter was standing, and I can see you talking, but I

24    couldn't see the computer, I thought, how did you memorize all

25    that?   I didn't see any computer.



                              LINDA D. DANELCZYK, RPR, CSR
                                      Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 73 of 174 PageID #: 2026


                                     Proceedings                            452


  1               THE COURT:    I can't memorize anything.       Thank you.

  2               MS. KELLMAN:    I was very impressed.

  3               Thank you, Judge.

  4               THE COURT:    Yes, we're just going to take that one

  5   phrase out.

  6               THE COURT REPORTER:        Thank you, Your Honor.

  7               THE COURT:    Okay, Mr. Golub.

  8               MR. GOLUB:    Yes, Judge, one of the things that was

  9   raised before the trial began was the 404(b) and anything

10    regarding that.

11                During the direct testimony, I heard for the first

12    time -- I don't believe I saw it in any of the 3500

13    material -- references to warnings that the federales were

14    coming, and hiding monies and guns in the backyard.

15                So I was hoping I could see what guns, which I had

16    no notice of.    I think it's something -- I'm just concerned

17    that there is more like that that's coming or anything else.

18                THE COURT:    It was the first time I heard guns, too.

19                Is there anything else like that that is going to

20    come out of a witness?

21                (Defendants enter the courtroom.)

22                MS. ARGO:    No, Your Honor.

23                This is really just her account of what happened and

24    why she was fearful of this family and why, you know, she had

25    the feeling and the emotions that she did about the whole



                           LINDA D. DANELCZYK, RPR, CSR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 74 of 174 PageID #: 2027


                                       Proceedings                              453


  1   situation.

  2                THE COURT:   No, it was in that context, but I guess

  3   I -- the answer is no, no more.           Okay.

  4                MR. GOLUB:   Judge, regarding the second, I need time

  5   to confer with my client before I do my cross.

  6                So is there going to be a break between the direct

  7   and cross?

  8                THE COURT:   Do you want a -- I assume, you're going

  9   to be the first cross.

10                 MR. GOLUB:   That's my point exactly.

11                 THE COURT:   Okay.     I didn't know whether or not the

12    first cross would know who was going.

13                 If you want a five-minute break, I'll do that.

14                 MR. GOLUB:   Yes.

15                 THE COURT:   I admit, my aim was more, but it's fine,

16    to make sure that each counsel had an opportunity to make sure

17    that we're not duplicating.

18                 MR. GOLUB:   No, I understand that.

19                 My concern is my client's taking notes and I need to

20    discuss with him.

21                 THE COURT:   That's fine.         That's fine.     We'll take a

22    break.

23                 Okay.   So is everybody here?             We just need the

24    witness and the jury.

25                 MS. ARGO:    Yes, Your Honor.



                            LINDA D. DANELCZYK, RPR, CSR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 75 of 174 PageID #: 2028


                          Maria Rosalba - Direct - Alba                        454


  1                (Pause.)

  2                (The witness resumes the stand.)

  3                THE COURTROOM DEPUTY:         All rise.

  4                (Jury enters the courtroom.)

  5                THE COURT:     Please be seated.

  6                MS. ARGO:     Thank you, Your Honor.

  7   DIRECT EXAMINATION (Continued)

  8   BY MS. ARGO:

  9   Q     Ms. Rosalba, when we left off before lunch, I believe we

10    were discussing your successful crossing of the U.S. Mexico

11    border with José Osvaldo.

12    A     Yes.

13    Q     You had told the jury, I believe, about the fact that you

14    were able to get in touch with José Osvaldo's family.

15    A     Yes.

16    Q     Can you pick up from there and explain to the jury what

17    happened next?

18    A     Well, we got in touch with his family.            They deposited

19    credit for him so he'd be able to get in touch with the

20    coyotes.

21                 And then after that, those people, the coyotes, they

22    told us we had to go to a particular place where a car was

23    going to pick us up.

24                 And then we were picked up and taken to a house.            I

25    don't really remember that well, but I think the name of it



                              LINDA D. DANELCZYK, RPR, CSR
                                    Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 76 of 174 PageID #: 2029


                          Maria Rosalba - Direct - Alba                     455


  1   was Douglas.

  2   Q     Before you got to Douglas, was there a point at which you

  3   were still out in the desert?

  4   A     I didn't understand your question.

  5   Q     My apologies.

  6                Before you actually were able to get in touch with

  7   the coyotes, did there come a time that you had to spend the

  8   night outside?

  9   A     Yes.

10                 Yes, because we were trying to cross over as we were

11    walking trying to find a highway or something, something to be

12    able to get out of the desert.          We ended up sleeping in the

13    desert.

14    Q     What happened that night when you were sleeping in the

15    desert?

16    A     We were there in the desert and he said to me he was

17    going to do something to me that I was never ever, ever going

18    to be able to forget.      He forced me to have sex with him that

19    night in the desert.

20    Q     Did you want to have sex with him that night in the

21    desert, Ms. Rosalba?

22    A     No, I was very cold.      No, I was afraid.      I was in the

23    desert.   I could have been eaten up by an animal.          Clawed by

24    an animal.

25    Q     Did you tell him that you didn't want to have sex?



                            LINDA D. DANELCZYK, RPR, CSR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 77 of 174 PageID #: 2030


                          Maria Rosalba - Direct - Alba                      456


  1   A     Yes, I did tell him.

  2   Q     What did he say?

  3   A     He didn't care.

  4   Q     Where did you go next?

  5   A     After the coyote's car came to pick us up, we were taken

  6   to a house.

  7               This person, the coyote, spoke to his family,

  8   somebody, I don't know who, was going to pay for us for the

  9   crossing.

10                And then we were going to have to walk, and I don't

11    really know how much he had to pay, maybe 1 or $2,000 each for

12    them to bring us all the way up to New York.

13    Q     Where in New York did you go?

14    A     Well, I didn't know this until some time had gone by, but

15    we arrived in Queens.

16    Q     Was there anyone there in Queens who met you when you and

17    José Osvaldo arrived?

18    A     Well, when we got there, we got to this street where

19    there were a lot of people walking around.             It was in the

20    middle of the night.

21                The person who met us, picked us up when we got

22    there and paid the money was Leonel.

23    Q     "Leonel," just to make the record clear, is the same

24    individual you identified who's the defendant, Rosalio

25    Melendez-Rojas; is that right?



                           LINDA D. DANELCZYK, RPR, CSR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 78 of 174 PageID #: 2031


                          Maria Rosalba - Direct - Alba                            457


  1   A     Yes.

  2   Q     What happened next?

  3   A     After that, he -- we all got into a taxi, him, José

  4   Osvaldo, and me, and we went to an apartment.

  5   Q     Before you got in the taxi, did you have to pay any

  6   additional money to the coyote?

  7   A     I didn't see.     Leonel was talking with them.             We were off

  8   to the side.    They were talking.          No, I don't know.

  9   Q     You said that you took a taxi to an apartment.

10                 Do you know where this apartment was located?

11    A     No.

12    Q     What happened once you got to this apartment?

13    A     We got to the apartment, and there was a girl there.

14    Q     What was the girl's name, if you know?

15    A     All I know is that she went by La Jarocha.

16    Q     What appeared after you met La Jarocha?

17    A     La Jarocha told us we could spend the night there.                We

18    could sleep there.

19                 We took a shower.      We ate, and we slept there.

20    Q     What happened that next day?

21    A     Next day, José Osvaldo went out.                 He came back with some

22    clothes for me.     Then he took me to the house, a different

23    house.

24                 When we got to the house, his sister, Guadalupe, was

25    there and two other girls.



                            LINDA D. DANELCZYK, RPR, CSR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 79 of 174 PageID #: 2032


                          Maria Rosalba - Direct - Alba                          458


  1   Q     Who were these two other girls?

  2   A     A girl who went by, or whose name is Karina.                And another

  3   girl, who was their cousin, her name was Ermelinda.

  4   Q     What happened once you arrived here at this new house?

  5   A     They -- well, José Osvaldo told me he was going to go to

  6   work because he needed to earn the money to pay the coyote who

  7   had brought us here.

  8               And supposedly he was going to work at the African

  9   market where his brother worked.

10    Q     Why do you say "supposedly"?

11    A     Because I never went to that market.

12    Q     What did he tell you, Maria Rosalba?

13    A     He left me in that house.

14                He did not spend the night in the house where I was

15    sleeping.

16                He just left me there with his sister and the two

17    other girls who were there.

18                And then two or three days went by and he came back

19    in the afternoon.     His sister was there.            He came.   And he

20    said, "Welcome to your reality."

21                I was in the United States and I couldn't go to the

22    police, because the police were going to arrest me and put me

23    in jail.

24    Q     What did he mean "Welcome to your new reality"?

25                MS. KELLMAN:    Objection.



                           LINDA D. DANELCZYK, RPR, CSR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 80 of 174 PageID #: 2033


                          Maria Rosalba - Direct - Alba                     459


  1               THE COURT:    What did he mean?

  2   Q     What was your understanding of what he meant by "Welcome

  3   to your reality"?

  4   A     Guadalupe brought out a box of condoms.          She brought out

  5   a toothbrush.    She told me I was going to work as a

  6   prostitute.

  7               They gave me a phone so that I would call the person

  8   who was going to take me to work.

  9               Guadalupe showed me how to put on a condom.         How to

10    perform oral sex on people in order to put the condom on.

11                They told me that I had to find an artistic man --

12                THE INTERPRETER:      Sorry, interpreter correction, an

13    artistic name.     Like an artistic name.

14    A     -- so I didn't know what name to pick, and I picked --

15    and they picked the name of "Nancy."

16    Q     Who picked the name of "Nancy"?

17    A     Guadalupe and José Osvaldo did.

18                They told me I had to -- Guadalupe gave me the phone

19    number I had to call.

20    Q     How did you react to this?

21    A     I was scared.     I didn't want to go to jail if I went to

22    police and the police didn't believe me.

23                I was in the United States, and I had no idea what

24    the government was like here.

25                They had told me that if I went to the police, the



                            LINDA D. DANELCZYK, RPR, CSR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 81 of 174 PageID #: 2034


                          Maria Rosalba - Direct - Alba                      460


  1   police would arrest me and would take me away, and I didn't

  2   want that.

  3                I didn't have family.         I didn't have contact with my

  4   family here in the United States.

  5                They gave me the phone.          José Osvaldo told me I

  6   could not make phone calls from that phone.

  7                That he would have a record of all of that, and

  8   supposedly that phone had limited minutes so I was only

  9   supposed to use it to call the people that I was going to work

10    with.

11    Q       What happened next?

12    A       After that I called the person that I was given the

13    number for.    They told me to tell them to pick me up at 103rd

14    and 52nd.

15    Q       Did you know where that address was in relation to where

16    this apartment was where you were?

17    A       I just know that it was in a corner.

18    Q       Was this location in front of the apartment where you

19    were staying?

20    A       No, it was to the right.

21    Q       Do you know why you had to be picked up at a different

22    location?

23    A       No, at that time I didn't yet.

24    Q       Did you later learn why you were picked up in a different

25    location than the address where you were staying?



                           LINDA D. DANELCZYK, RPR, CSR
                                    Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 82 of 174 PageID #: 2035


                            Maria Rosalba - Direct - Alba                     461


  1   A       Yes.

  2   Q       What did you learn?

  3   A       That the delivery guy had to pick me up in a different

  4   location because the neighbors could notice this, and it was

  5   illegal.

  6   Q       Before you went out for the first time, did you know what

  7   to charge?

  8   A       Yes.    José Osvaldo and Guadalupe told me that I had to

  9   charge $35 for fifteen minutes.

10                   And that if someone wanted me to take off my blouse,

11    I had to charge 5 or $10 extra.

12                   And that if they wanted anal sex, I had to charge

13    $200.

14    Q       You mentioned Guadalupe brought out a condom before.

15                   Where were the condoms kept in the apartment?       If

16    you know?

17    A       The condoms were always kept in the closet.        They called

18    them "chocolates."

19    Q       Was that a nickname for condoms?

20    A       Yes.

21    Q       Do you know why they used that nickname?

22    A       No.

23    Q       How did you get condoms through your shift?

24    A       The first time that I worked, Guadalupe gave me the

25    condoms.       After that, José Osvaldo's cousin provided him,



                             LINDA D. DANELCZYK, RPR, CSR
                                    Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 83 of 174 PageID #: 2036


                          Maria Rosalba - Direct - Alba                     462


  1   supplied him with condoms and pills.

  2   Q      Do you remember José Osvaldo's cousin's name?

  3   A      No, I don't remember.

  4   Q      Did you know how long, as in how many hours you were

  5   supposed to work at a time?

  6   A      When I started working, José Osvaldo would tell me that I

  7   had to do a double shift.       That was from 9 a.m. to 3 a.m.

  8   Q      With respect to the condoms, how did you carry them with

  9   you?

10    A      We would open one condom -- he would open it and put it

11    inside.   We would open up all the little packets, and then put

12    all the condoms in that one condom.

13    Q      Who did this?

14    A      José Osvaldo.

15    Q      Did José Osvaldo keep track of how many condoms you put

16    inside of that other condom?

17    A      Yes.

18                  José Osvaldo always said that I had to use all of

19    the condoms.

20                  (Continued on the next page.)

21

22

23

24

25



                             LINDA D. DANELCZYK, RPR, CSR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 84 of 174 PageID #: 2037


                          Maria Rosalba - Direct - Argo                    463


  1   DIRECT EXAMINATION

  2   BY MS. ARGO (CONTINUED):

  3   Q     How many condoms would he give you, typically?

  4   A     In the morning shift, he would give my 20 condoms.           And

  5   in the evening shift he could give me another 20 condoms.

  6   Q     What else did you carry with you besides the condoms?

  7   A     Lubricant.

  8   Q     Where did you keep the condoms and the lubricant?

  9   A     In my blouse.

10    Q     You mentioned before that José Osvaldo and Guadalupe

11    gave you an artistic name and you said it was Nancy.           Why

12    did you use this fake name?

13    A     Because they would say that the people I work with

14    should not know my real name.

15    Q     What, if anything, did José Osvaldo instruct you or

16    instruct to you before you left for your shift?

17    A     When I went out, he would tell me to watch out for

18    police.    And that if I were caught by police I should not

19    say his name or the name of anyone in his family, that they

20    would find out anyway that I had been caught and they would

21    find a way to get me out, but not to mention their names.

22    Q     Did he give you any instructions as to what to say if

23    the police did stop you?

24    A     If the police stopped me, he would say that I had -- I

25    should say that I was doing it on my own.



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 85 of 174 PageID #: 2038


                           Maria Rosalba - Direct - Argo                      464


  1   Q     Meaning being a prostitute?

  2   A     Yes.   Yes.    And that if I saw police, I should try to

  3   hide the condom so that they wouldn't see them.            And if I

  4   was stopped by police, I should throw away the condoms so

  5   they wouldn't find them on me.

  6   Q     You mentioned before that you were given a telephone

  7   and you were supposed to call someone.          What -- can you

  8   explain that to the jury?

  9   A     When José Osvaldo told me to call this one person, I

10    called and I said I wanted to work.         And that person asked

11    who recommended me, and I said it was Linda.

12                 After that I called the man and I told him I

13    wanted to work.      He said okay.     I'll pick you up at 4:00, he

14    picked me up.       When he was outside he called me to say that

15    he was there.       He called me -- I mean, he picked me up and

16    José Osvaldo had told me that I had the act like a person

17    who knew what she was doing.        Because he said that sometimes

18    people who had no experience in this, sometimes it might be

19    easier for them to get lied to or tricked.             Something like

20    that.   After the man picked me up, he took me to Riverside.

21    The person who picked me up was a person who lived in the

22    Bronx or in Brooklyn, his name was Gabriel.

23                 After that, he took me to the person who I was

24    going to work with and that was exactly in Riverside.            After

25    that, we arrived in Riverside, he told me I had to go inside



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 86 of 174 PageID #: 2039


                          Maria Rosalba - Direct - Argo                     465


  1   a house.    There were many men there.        It was like a barn.

  2   And the men who were there, said they wanted to be serviced

  3   by me, because the person who had driven me there had said

  4   that I was new.     I had never been there, so to them, I was

  5   new.

  6               And all of those guys started touching me.          It --

  7   it disgusted me.     I wanted to run away.       It disgusted me.

  8   They didn't care.       They just wanted sex.     That night I ran

  9   out of the condoms that José Osvaldo had given me, and the

10    man bought more condoms.        That night I was with

11    approximately 30 clients.

12                MS. ARGO:     Do you want to take a second?

13                THE WITNESS:     Yes.

14                (Pause in proceedings.)

15                THE WITNESS:     I'm ready.

16                After that happened I cried and one of the clients

17    asked me what was wrong.        I said nothing.    I didn't know

18    what to say.    I couldn't say anything.        I was afraid.    My

19    shift ended.    I went back to the house.

20                José Osvaldo told me I had to give him all of the

21    money.   I gave him all of the money, and he said, Okay.

22    This was a good first time for you.         He said, that was what

23    I was going to have to do every day so he would be able to

24    pay back the money he had asked for in order for us to come

25    to the United States.       I said, you told me we were going to



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 87 of 174 PageID #: 2040


                          Maria Rosalba - Direct - Argo                        466


  1   come and work in a market.       Why did you do this to me?         He

  2   told me people in the United States have no rights, but if

  3   the police caught us they were going to lock us up in jail.

  4   I had no family here so, therefore, I had nobody to turn to.

  5   My family didn't want me.       I had no home to turn to.       I

  6   should stop acting like a stupid child.         This was my life

  7   now.

  8   Q      Who told you that?

  9   A      José Osvaldo.

10    Q      How many days a week did you work, typically?

11    A      I usually worked seven days a week.       It depended on the

12    person, on the delivery guy who took us because sometimes

13    the delivery guy needed a day off.        Whenever he wanted a day

14    off, I was told to call somebody else, so I could work with

15    that person.    So I would work with him, but sometimes, the

16    delivery guy would have their own girls, so I didn't work

17    with them.

18    Q      You mentioned these delivery drivers.          Who gave you the

19    numbers for all of these delivery drivers?

20    A      José Osvaldo or Guadalupe would give them to me.

21    Q      Where were these numbers kept?

22    A      José Osvaldo had a notebook.      And in it he wrote all

23    the names of the people who would take me to work.

24    Q      When you had to work a shift, what, if anything, did

25    you pay the delivery drivers for taking you on your shift?



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 88 of 174 PageID #: 2041


                          Maria Rosalba - Direct - Argo                   467


  1   A     All of the people we worked with, we all had to give

  2   them half of what we made.

  3   Q     Do you remember some of those specific delivery

  4   drivers?

  5   A     I met many.

  6   Q     I'm going to show you what's been marked as

  7   Government's Exhibit 33 for identification.

  8                MS. ARGO:     Can you show that just to the witness,

  9   please.

10    Q     Do you recognize this picture?

11    A     Yes.

12    Q     What is it a picture of?

13    A     It's a delivery guy.         He went by Gato.

14                 MS. ARGO:     At this time the Government moves

15    Government's Exhibit 33 into evidence.

16                 THE COURT:     Admitted.

17                 MS. ARGO:     Thank you, Your Honor.

18                 (Government's Exhibit Number 33 so marked and

19    received in evidence.)

20                 MS. ARGO:     Can we publish it to the jury?

21                 THE COURT:     Yes.

22                 (Government's Exhibit Number 33 is published to

23    the jury.)

24    Q     You said his name was El Gato?

25    A     Yes.



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 89 of 174 PageID #: 2042


                          Maria Rosalba - Direct - Argo                      468


  1   Q     I would like to show you what has been marked for

  2   identification as Government's Exhibit 34.

  3               MS. ARGO:     Can we show that just to the witness,

  4   please.

  5   Q     What do you see there?

  6   A     He was Gato, the delivery guy's brother.           I don't

  7   remember his.

  8               MS. ARGO:     Your Honor, the Government moves to

  9   Government's Exhibit 34 to be admitted into evidence.

10                THE COURT:     Admitted.

11                (Government's Exhibit Number 34 so marked and

12    received in evidence.)

13                MS. ARGO:     Please publish to the jury.

14                THE COURT:     Yes.

15                (Government's Exhibit Number 34 is published to

16    the jury.)

17    Q     Now I'm going to show you what has been marked for

18    identification as Government's Exhibit 35.             There are two

19    pictures here.     Do you recognize this person?

20    A     He went by El Barbas -- Barbas.

21                MS. ARGO:     Barbas.

22                THE INTERPRETER:      Barbas.

23    Q     Is there also a delivery driver?

24    A     Yes, he was also a delivery driver.

25                MS. ARGO:     At this time the Government moves



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 90 of 174 PageID #: 2043


                          Maria Rosalba - Direct - Argo                   469


  1   Government's Exhibit 35 into evidence.

  2               THE COURT:     Admitted.

  3               (Government's Exhibit Number 35 marked and

  4   received in evidence.)

  5   Q     Showing the witness what has been marked for

  6   identification as Government's Exhibit 36.

  7               Who is this?

  8   A     He was a delivery guy who went by El Perro.

  9               MS. ARGO:     I'm sorry can you say that again.

10    A     He was a delivery guy also.        He went by El Perro.

11                MS. ARGO:     Thank you.

12                At this time the Government moves

13    Government's Exhibit 36 into evidence.

14                THE COURT:     Admitted.

15                (Government's Exhibit Number 36 so marked and

16    received in evidence.)

17                MS. ARGO:     Publish that to the jury.

18                THE COURT:     Yes.

19                (Government's Exhibit Number 36 is published to

20    the jury.)

21    Q     I'm Showing you what has been marked as Government's

22    Exhibit 37 for identification.         Do you recognize this

23    person?

24    A     Yes, he was also a delivery guy.         I don't remember his

25    name.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 91 of 174 PageID #: 2044


                          Maria Rosalba - Direct - Argo                   470


  1                MS. ARGO:     Your Honor, the Government moves to

  2   admit Government's Exhibit 37 into evidence.

  3                THE COURT:     Admitted.

  4                (Government's Exhibit Number 37 so marked and

  5   received in evidence.)

  6                MS. ARGO:     Could be publish to the jury?

  7                (Government's Exhibit Number 37 is published to

  8   the jury.)

  9   Q     Now, I'm going to show you what has been marked for

10    identification as Government's Exhibit 38.

11    A     They call him El Chachalaco.

12    Q     Was he also a delivery driver?

13    A     Yes.

14                 MS. ARGO:     At this time the Government moves

15    Government's Exhibit 38 into evidence.

16                 THE COURT:     Admitted.

17                 (Government's Exhibit Number 38 so marked and

18    received in evidence.)

19    Q     I'm now going show you what has been marked for

20    identification for Government's Exhibit 39.             Do you

21    recognize this person?

22    A     I remember him, yes, I remember him, but I don't know

23    his name.

24    Q     Was he also a delivery driver?

25    A     Yes.



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 92 of 174 PageID #: 2045


                          Maria Rosalba - Direct - Argo                     471


  1                MS. ARGO:     At this time the Government moves

  2   Government's Exhibit 39 into evidence.

  3                THE COURT:     Admitted.

  4                (Government's Exhibit Number 39 so marked and

  5   received in evidence.)

  6   Q     Now showing you what has been marked for identification

  7   as Government's Exhibit 40.         Do you recognize this person?

  8   A     Yes.

  9   Q     Who is he?

10    A     Yes, his name is -- they call him Alejandro.

11    Q     Was he also a delivery driver?

12    A     Yes.   He was the man who did deliveries and he also

13    distributed cards.        He was the one they called to deliver

14    the girls to the clients.

15                 MS. ARGO:     At this time the Government moves

16    Government's Exhibit 40 into evidence.

17                 THE COURT:     Admitted.

18                 (Government's Exhibit Number 40 so marked and

19    received in evidence.)

20    Q     You mentioned cards, Maria.         Can you explain what you

21    mean by "cards" to the jury?

22    A     Those were the cards -- those were the cards that had

23    the numbers on them for the delivery.           They gave out those

24    cards so the clients would call the girls.

25    Q     Where would they give out those cards?



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 93 of 174 PageID #: 2046


                          Maria Rosalba - Direct - Argo                   472


  1   A     They gave them out in Roosevelt, they gave them out

  2   where there were guys.

  3   Q     Where is Roosevelt?

  4   A     Roosevelt in Queens.

  5   Q     Is that Roosevelt Avenue that you're referring to?

  6   A     Yes.

  7   Q     And I think you testified earlier that this individual,

  8   Government's Exhibit 40, he gave out some of those cards?

  9   A     Yes.

10    Q     Did those cards have any kind of name or nickname?

11    A     They just had the image of a girl in underwear.

12    Q     I'm going to show you what has been marked for

13    identification as Government's Exhibit 41.

14                 Do you recognize this person?

15    A     Yes.

16    Q     Who is he?

17    A     He's also a delivery guy.

18                 MS. ARGO:     At this time the Government moves

19    Government's Exhibit 41 into evidence.

20                 THE COURT:     Admitted.

21                 (Government's Exhibit Number 41 so marked and

22    received in evidence.)

23    Q     I'm now going to show you what has been marked as 43.

24    Do you recognize this person?

25    A     Yes, they used to call him Ariel.



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 94 of 174 PageID #: 2047


                          Maria Rosalba - Direct - Argo                      473


  1   Q     Is he also a delivery driver?

  2   A     Yes.    He worked in New Jersey.

  3                 MS. ARGO:     At this time the Government moves

  4   Government's Exhibit 43 into evidence.

  5                 THE COURT:     Admitted.

  6                 MS. ARGO:     Thank you.

  7                 (Government's Exhibit Number 43 so marked and

  8   received in evidence.)

  9   Q     Beside New York, where were you forced to work as a

10    prostitute?

11    A     In Riverside, in Maryland, in Pennsylvania, in

12    Connecticut, New Jersey, in the Bronx, Brooklyn, Queens.               I

13    don't remember how many more places.

14    Q     Okay.    When you went to places that were further away,

15    were you still working in deliveries or would you work in a

16    different way?

17    A     It depended on the person who worked.              There were some

18    who worked in deliveries.          But there were other people who

19    had me at their house.         So I would work there.

20    Q     What does that mean, you "would work there"?

21    A     The clients would come to their houses.

22    Q     Where did that typically occurred?

23    A     In Connecticut and in New Jersey.

24    Q     I'm now going to show you another series of photos.

25    I'm going to show you first Government's Exhibit 1.               Do you



                                 David R. Roy, RPR, CSR, CCR
                                    Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 95 of 174 PageID #: 2048


                          Maria Rosalba - Direct - Argo                   474


  1   recognize the person in this photo?

  2   A     Yes.

  3   Q     Who is that?

  4   A     José Osvaldo.

  5   Q     Do you know if he ever went by any other name, aside

  6   from Mario that you testified to earlier?

  7   A     No.    I only knew him as Mario.       And they called him

  8   El Checha as a nickname.

  9                MS. ARGO:     Your Honor, I believe this is in

10    evidence.     If we could publish it to the jury.

11                 THE COURT:     Yes.

12                 (Government's Exhibit Number 1 is published to the

13    jury.)

14    BY MS. ARGO:

15    Q     You said that his nickname was Checha?

16    A     Yes.

17    Q     Next I'll show you what is in evidence as

18    Government's Exhibit 3.

19                 MS. ARGO:     If we could publish that to the jury as

20    well.

21                 (Government's Exhibit Number 3 is published to the

22    jury.)

23    Q     Who is that a photo of, if you know?

24    A     That's picture of Leonel.

25    Q     And what is -- did Leonel have a nickname, if you know?



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 96 of 174 PageID #: 2049


                          Maria Rosalba - Direct - Argo                   475


  1   A     They used to call him El Gaucho.

  2   Q     I'm going to show you next what's in evidence as

  3   Government's Exhibit 2.

  4                Do you recognize this person?

  5   A     Yes.

  6   Q     Who is that person?

  7   A     José Miguel.

  8   Q     Did José Miguel have another name or nickname?

  9   A     They used to call him El Memelas.

10    Q     And next I'll show you what has been -- or is in

11    evidence as Government's Exhibit 4.         Do you recognize this

12    person?

13    A     Yes.

14    Q     Who is this person?

15    A     That's José Francisco.

16    Q     Did Francisco ever go by any nickname or any other

17    name?

18    A     El Mojarra.

19    Q     Next let me show you Government's Exhibit 7.

20                 MS. ARGO:    In evidence -- not in evidenced.      This

21    should not be published to the jury yet.

22                 I'm sorry, Your Honor.      It should only be to the

23    witness.

24    Q     Do you recognize this person?

25    A     Yes.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 97 of 174 PageID #: 2050


                          Maria Rosalba - Direct - Argo                   476


  1   Q     Who is this person?

  2   A     That's Guadalupe.

  3   Q     Is this the same Guadalupe that you testified to

  4   earlier showed you how to put on -- or showed you the

  5   condoms?

  6   A     Yes.

  7                MS. ARGO:     At this time the Government moves

  8   Government's Exhibit 7 into evidence.

  9                THE COURT:     Admitted.

10                 (Government's Exhibit Number 7 so marked and

11    received in evidence.)

12    Q     Can you just remind the jury what's the relationship

13    between Guadalupe and José Osvaldo?

14    A     He was her brother.

15    Q     I'm going to show you what's been marked for

16    identification as Government's Exhibit 24.

17                 Do you recognize this person?

18    A     Yes.

19    Q     What is his name?

20    A     He's Magdaleno, José Francisco's father.

21                 MS. ARGO:     At this time the Government moves

22    Government's Exhibit 24 into evidence.

23                 THE COURT:     Admitted.

24                 (Government's Exhibit Number 24 so marked and

25    received in evidence.)



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 98 of 174 PageID #: 2051


                          Maria Rosalba - Direct - Argo                    477


  1                MS. ARGO:     Would you -- thank you.

  2   Q     Did Magdaleno have a nickname, if you know?

  3   A     No, they just used to call him Magda.

  4   Q     I'm now going to show you what has been marked for

  5   identification as Government's Exhibit 25.

  6                Do you recognize this person?

  7   A     Yes.

  8   Q     What is his name?

  9   A     Benjamin.

10                 MS. ARGO:     At this time --

11    Q     Benjamin what?      I'm sorry.

12    A     Benjamin Melendez-Rojas.

13                 MS. ARGO:     At this time the Government moves

14    Government's Exhibit 25 into evidence.

15                 THE COURT:     It's been admitted.

16                 MS. ARGO:     My apologies.    If we could publish this

17    to the jury.

18                 (Government's Exhibit Number 25 published to the

19    jury.)

20    Q     Do you know if Benjamin had a nickname?

21    A     Yes.   They used to call him Bengy.

22    Q     I'm know going to show you what's been marked for

23    identification Government's Exhibit 31.           Do you recognize

24    this person?

25    A     Yes.



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 99 of 174 PageID #: 2052


                          Maria Rosalba - Direct - Argo                   478


  1   Q     Who is this person?

  2   A     Maribel.

  3   Q     Who is Maribel?

  4   A     She's José Francisco's sister and José Osvaldo's niece.

  5                MS. ARGO:     At this time the Government moves

  6   Government's Exhibit 31 into evidence.

  7                THE COURT:     Admitted.

  8                (Government's Exhibit Number 31 so marked and

  9   received in evidence.)

10    Q     Is this the same Maribel that you told the jury about

11    when you were in Mexico and had to go exercise?

12    A     Yes.

13    Q     I'm now going to show you some additional pictures.

14                 MS. ARGO:     If we could please put up

15    Government's Exhibit 876.

16    Q     Do you recognize this photo?

17    A     Yes.

18    Q     Who is in this photo?

19    A     That's José Osvaldo.

20                 MS. ARGO:     At this time the Government moves to

21    admit Government's Exhibit 876 into evidence.

22                 THE COURT:     Admitted.

23                 (Government's Exhibit Number 876 so marked and

24    received in evidence.)

25    Q     Maria Rosalba, do you know where this picture was



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 100 of 174 PageID #: 2053


                          Maria Rosalba - Direct - Argo                    479


  1    taken?

  2    A    Yes.   At a park where they used to go and exercise.

  3    Q    When you say "they," who are you referring to?

  4    A    There's Osvaldo, Leonel, Miguel, El Mojorra, Fabian,

  5    and another person whom they called El Jarocho.

  6    Q    How do you know that all of these people that you just

  7    mentioned went to the park?

  8    A    Because sometimes he'll say, Osvaldo would take me when

  9    I didn't -- when it was a day of rest for me.          And he would

 10    take me to the park to exercise.         And they were all there.

 11    Q    What did José Osvaldo and the others do in the park?

 12    A    They worked out.

 13    Q    I'm going to next show you what has been marked for

 14    identification as Government's Exhibit 877.

 15                Do you recognize this photograph?

 16    A    Yes.

 17    Q    What is it a photograph of?

 18    A    Of José Osvaldo.

 19                MS. ARGO:     At this time the Government moves

 20    Government's Exhibit 877 into evidence.

 21                THE COURT:     Admitted.

 22                (Government's Exhibit Number 877 so marked and

 23    received in evidence.)

 24    Q    Do you know where this picture was taken?

 25                THE COURT:     It hasn't been displayed.



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 101 of 174 PageID #: 2054


                          Maria Rosalba - Direct - Argo                    480


  1                MS. ARGO:     Oh, my apologies.     Can we publish to

  2    the jury.

  3                THE COURT:     Yes.

  4                (Government's Exhibit Number 877 is published to

  5    the jury.)

  6                MS. ARGO:     Thank you.

  7    Q    Do you know where this picture was taken?

  8    A    Yes.    Inside of José Osvaldo's house.

  9    Q    Do you recognize the picture -- or the background of

 10    the picture?

 11    A    Yes.    I entered that house on one occasion.

 12    Q    How do you know that that's José Osvaldo's house?

 13    A    Because one of José Osvaldo nieces told me that that

 14    was her uncle's house in Checha [sic].

 15    Q    Was this the house in Mexico?

 16    A    Yes.

 17    Q    Did you have a chance to look at any of the photographs

 18    in this house?

 19    A    I just saw a couple of pictures of a woman.

 20    Q    Did you know who this woman was?

 21                THE INTERPRETER:      I'm sorry?

 22    Q    Did you know who this woman was?

 23    A    No.

 24    Q    I'm going to next show you what has been marked for

 25    identification as Government's Exhibit 878.



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 102 of 174 PageID #: 2055


                          Maria Rosalba - Direct - Argo                    481


  1                What is this a picture of, if you know?

  2    A    It's a picture of a tattoo.

  3    Q    Do you know whose tattoo this is?

  4    A    I don't understand the question.

  5                Do you mean who has it on or what it depicts?

  6    Q    Let's start with whose tattoo is it?

  7    A    It's a tattoo that José Osvaldo had put on.

  8                MS. ARGO:     At this time the Government moves

  9    Government's Exhibit 878 into evidence.

 10                THE COURT:     It's admitted.

 11                (Government's Exhibit Number 878 so marked and

 12    received in evidence.)

 13                MS. ARGO:     Maria Rosalba, do you need a break, are

 14    you okay?

 15                THE WITNESS:     I have a -- it's just that my back

 16    hurts.

 17                THE COURT:     Okay.   We'll take a five-minute break.

 18                THE COURTROOM DEPUTY:       All rise.

 19                (Jury exits the courtroom.)

 20                (The following matters occurred outside the

 21    presence of the jury.)

 22                THE INTERPRETER:       Your Honor, we need to make a

 23    clarification.    It wasn't in Checha it was, "it belonged to

 24    Checha."

 25                THE COURT:     Okay.   We'll take care of it after.



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 103 of 174 PageID #: 2056


                          Maria Rosalba - Direct - Argo                    482


  1               THE INTERPRETER:      Okay.

  2               THE COURT:     When the jury comes back in one of the

  3    interpreters would just like to correct a piece of a

  4    translation.

  5               THE COURTROOM DEPUTY:       All rise.

  6               (Jury enters the courtroom.)

  7               (Jury present.)

  8               THE COURT:     Everyone be seated, please.

  9               Okay.

 10               INTERPRETER SONIA BERAH:       Your Honor, the

 11    interpreter wishes to make a correction.           When I translated

 12    before, Her uncle's house in Checha, it should have been, At

 13    her uncle's house, Checha, meaning the person Checha.

 14               THE COURT:     Checha, okay.    Thank you very much.

 15               Go ahead, Ms. Argo.

 16               MS. ARGO:     Thank you, Your Honor.

 17               I think where we left off was that I was moving to

 18    admit Government's Exhibit 878 into evidence and publish it

 19    to the jury.

 20               THE COURT:     Yes.   Admitted and we should publish

 21    it.

 22               (Government's Exhibit Number 878 so marked and

 23    received in evidence.)

 24               (Government's Exhibit Number 878 is published to

 25    the jury.)



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 104 of 174 PageID #: 2057


                          Maria Rosalba - Direct - Argo                    483


  1   BY MS. ARGO:

  2    Q    Maria Rosalba, I think you told us this tattoo was on

  3    Osvaldo, what is this tattoo a picture of?

  4    A    San Miguel is on the tattoo.

  5    Q    Do you know why he got this?

  6                THE INTERPRETER:      I'm sorry?

  7    Q    Do you know why he got this tattoo?

  8    A    Because in his town they idolize this thing.

  9    Q    And is that town Tecamachalco?

 10    A    Yes.

 11    Q    I'm going to show you just for identification what's

 12    been marked for identification as Government's Exhibit 879.

 13                What is this?

 14    A    That's José Osvaldo.

 15                MS. ARGO:     If we could move

 16    Government's Exhibit 879 into evidence and publish it to the

 17    jury.

 18                THE COURT:     Admitted.

 19                (Government's Exhibit Number 879 so marked and

 20    received in evidence.)

 21                (Government's Exhibit Number 879 is published to

 22    the jury.)

 23   BY MS. ARGO:

 24    Q    Do you know where José Osvaldo is when this picture was

 25    taken?



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 105 of 174 PageID #: 2058


                          Maria Rosalba - Direct - Argo                    484


  1    A    At a party in Mexico.

  2    Q    Where were you at that time?

  3    A    Here in the United States.

  4    Q    What were you doing in the United States while José

  5    Osvaldo was at this party?

  6    A    José Osvaldo left and he left me working here.

  7    Q    We'll get back to this in a little bit.

  8                I next would like to show you what has been marked

  9    for identification as Government's Exhibit 880.

 10                Do you recognize this picture?

 11    A    Yes.

 12    Q    Who is this a picture of?

 13    A    It's of a girl who also worked -- she worked.          He name

 14    was Sandra.

 15                MS. ARGO:     At this time the Government moves into

 16    evidence Government's Exhibit 880 and seeks to publish to

 17    the jury.

 18                THE COURT:     Admitted.

 19                (Government's Exhibit Number 880 so marked and

 20    received in evidence.)

 21                (Government's Exhibit Number 880 is published to

 22    the jury.)

 23    Q    Do you know who Sandra worked for?

 24    A    No.

 25    Q    How did you meet her?



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 106 of 174 PageID #: 2059


                          Maria Rosalba - Direct - Argo                     485


  1    A    When José Osvaldo left, she would give me numbers to

  2    work.

  3    Q    I'm going to show you next what has been marked for

  4    identification as Government's Exhibit 881.

  5                What do you see there in Government's Exhibit 881?

  6    A    It's José Osvaldo's mother, José Osvaldo's father and

  7    José Osvaldo's nephew.

  8                MS. ARGO:     At this time the Government moves to

  9    admit Government's Exhibit 881 into evidence and publish to

 10    the jury.

 11                THE COURT:     It's admitted.

 12                (Government's Exhibit Number 881 so marked and

 13    received in evidence.)

 14                (Government's Exhibit Number 881 is published to

 15    the jury.)

 16    Q    You said that these -- this is José Osvaldo's parents?

 17    A    Yes.

 18    Q    And then there's a person in the middle.          Who is that

 19    person?

 20    A    He's José Miguel's son.

 21    Q    Next I'm going to show you what has been marked for

 22    identification as Government's Exhibit 882.

 23                What do you see there in Government's Exhibit 882?

 24    A    That's Jarocho.

 25    Q    How do you know Jarocho?



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 107 of 174 PageID #: 2060


                          Maria Rosalba - Direct - Argo                    486


  1    A      He also had a girl working.

  2    Q      Does he have any relationship to José Osvaldo?

  3    A      In the past, he had been Guadalupe's partner and he was

  4    a friend of Osvaldo.

  5                MS. ARGO:     At this time the Government moves to

  6    admit Government's Exhibit 882 and publish to the jury.

  7                THE COURT:     Admitted.

  8                (Government's Exhibit Number 882 so marked and

  9    received in evidence.)

 10                (Government's Exhibit Number 882 is published to

 11    the jury.)

 12    Q      And you said this was Guadalupe's former partner?

 13    A      Yes, he's the father of both of Guadalupe's children.

 14    Q      Next I'm going to show you what has been marked for

 15    identification as Government's Exhibit 882 -- I'm sorry,

 16    883.    Sorry about that.

 17                What do you see there Government's Exhibit 883.

 18    A      That's José Osvaldo.

 19                MS. ARGO:     At this time the Government moves to

 20    amendment Government's Exhibit 883 and publish to the jury.

 21                THE COURT:     Admitted.

 22                (Government's Exhibit Number 883 so marked and

 23    received in evidence.)

 24                (Government's Exhibit Number 883 is published to

 25    the jury.)



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 108 of 174 PageID #: 2061


                          Maria Rosalba - Direct - Argo                     487


  1   BY MS. ARGO:

  2    Q    Maria Rosalba, what do you see in the background of

  3    this picture; do you know what that is?

  4    A    It's at the park where they used to workout.

  5    Q    Where was this -- I'm sorry.        Unless you just

  6    clarified.    Do you mean here in the United States?

  7    A    Yes.

  8    Q    Where was this park in relation to where you lived in

  9    Queens?

 10    A    It wasn't far.     I lived on 108th and this is the

 11    Flushing -- well, it's near Flushing Park.            I don't know

 12    exactly where.

 13    Q    Is this the same park that you testified to earlier

 14    where all the individuals that you mentioned would go and

 15    workout?

 16    A    Yes.

 17                MS. ARGO:    At this time the Government would like

 18    to show the witness Government's Exhibit 884 marked for

 19    identification.

 20    Q    What do you see here?

 21    A    A picture of the receipt.

 22    Q    What kind of receipt?

 23    A    I wire transfer that José Osvaldo sent to Mexico.

 24                MS. ARGO:    At this time the Government moves to

 25    amendment Government's Exhibit 884 into evidence.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 109 of 174 PageID #: 2062


                          Maria Rosalba - Direct - Argo                    488


  1               THE COURT:     Admitted.

  2               (Government's Exhibit Number 884 so marked and

  3    received in evidence.)

  4               MS. ARGO:     And publish to the jury.

  5               THE COURT:     Yes.

  6               (Government's Exhibit Number 884 is published to

  7    the jury.)

  8    Q    Why did you take a picture of this receipt?

  9    A    Because one time I went to José Miguel and Veronica's

 10    house.   At that time Veronica was getting rid of some

 11    papers, and she didn't know how to read or write.            So I

 12    looked at the receipt.      I looked at the receipt, and it had

 13    José Osvaldo's name on it that he had done -- and made a

 14    wire.

 15    Q    What made you take a picture of that receipt?

 16    A    Because I was -- he had me working, so I wanted to know

 17    the reason he was sending this money to this person.

 18    Q    During this time that you knew José Osvaldo, to your

 19    knowledge did José Osvaldo have a job?

 20    A    He said that he worked, but you never saw him bring any

 21    money to the house.

 22    Q    You mentioned someone named Veronica.            Who is Veronica?

 23    A    Veronica was a person who José Miguel had working.

 24    Q    Working how?

 25    A    As a prostitute as well.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 110 of 174 PageID #: 2063


                          Maria Rosalba - Direct - Argo                    489


  1    Q    I'm going show you what has been marked as

  2    Government's Exhibit 885 for identification.

  3                Do you recognize this exhibit?

  4    A    Yes.

  5    Q    What is this a photograph of?

  6    A    That time they had celebrated their birthday in

  7    Flushing Park.

  8    Q    Who is in the photograph?

  9    A    José Miguel, José Osvaldo, and me.

 10                MS. ARGO:     At this time the Government moves to

 11    admit Government's Exhibit 885 and publish to the jury.

 12                THE COURT:     Admitted.

 13                (Government's Exhibit Number 885 so marked and

 14    received in evidence.)

 15                (Government's Exhibit Number 885 is published to

 16    the jury.)

 17    Q    Can you just go from left to right and identify the

 18    people in this photograph?

 19    A    That's José Miguel.       That's me.    And that's José

 20    Osvaldo.

 21                (Continued on the next page.)

 22

 23

 24

 25



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 111 of 174 PageID #: 2064


                           Maria Rosalba - Direct - Argo                    490


  1                (In open court.)

  2                (Through the interpreter.)

  3   DIRECT EXAMINATION

  4   BY MS. ARGO (continuing):

  5   Q     You said this was their birthday?

  6   A     Yes.

  7   Q     They are twins; is that right?

  8   A     Yes.

  9                MS. ARGO:    Just one moment, Your Honor.

 10                (Pause.)

 11   BY MS. ARGO:

 12   Q     I'm going to show you what's been marked for

 13   identification as Government's Exhibit 875.

 14                What is this?

 15   A     It's a photograph of José Osvaldo's cousin, his wife, his

 16   daughter, and me.

 17                MS. ARGO:    At this time the government moves to

 18   admit Government Exhibit 875 into evidence and to publish to

 19   the jury.

 20                THE COURT:    Admitted.

 21                (Government's Exhibit Number 875 so marked and

 22   received in evidence.)

 23                (Published.)

 24   BY MS. ARGO:

 25   Q     This cousin of José Osvaldo, who was he?



                    Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 112 of 174 PageID #: 2065


                           Maria Rosalba - Direct - Argo                    491


  1   A     He is the person who would bring us the condoms and give

  2   us the pills.

  3   Q     What pills are you referring to?

  4   A     Birth control pills.

  5   Q     Did you have to take birth control pills?

  6   A     Yes.

  7   Q     Who, if anyone, made you take birth control pills?

  8   A     José Osvaldo forced me to take the birth control pills.

  9   Q     What, if anything, did those birth control pills do to

 10   you, physically?

 11   A     I still have to go to the doctor because I don't get

 12   regular periods.      The doctor has to give me pills so my period

 13   will become regular.

 14                It would be kind of impossible for me to get

 15   pregnant.    I had a daughter because the doctor gave me some

 16   pills so I could get pregnant.

 17                Sometimes I only get my period every six months.

 18   I'm not the sort of person who has regular periods like other

 19   people do.

 20   Q     Where did these pills come from that you had to take?

 21   A     I don't know.     He would give them to José Osvaldo.         José

 22   Osvaldo would bring them to the house.           I don't even know what

 23   they were called.

 24   Q     Just going back, you were working in prostitution, how

 25   much money did you make per shift?



                    Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 113 of 174 PageID #: 2066


                           Maria Rosalba - Direct - Argo                          492


  1   A     It would depend on the delivery guy I went with.               So I

  2   could make $300 per shift, the morning shift.             Then $300 in

  3   the evening shift.

  4   Q     What, if anything, did José Osvaldo say about how much

  5   money you should earn?

  6   A     He -- when I would come home from work and I hadn't

  7   brought home enough money, he would tell me to call to work

  8   with a different delivery guy because the one I had been

  9   working with wasn't good enough, I wasn't making enough money;

 10   and he had to pay back the money he had paid the person who

 11   had brought us here, so I had to work.

 12   Q     What did you do with the money that you earned each

 13   shift?

 14   A     José Osvaldo would take all of the money that I had

 15   earned away from me.

 16                THE INTERPRETER:     Interpreter correction.           He would

 17   take all of the money I had earned, from me.

 18   Q     Who else lived in the house with you in Queens?

 19   A     For those first three days I lived with his sisters and

 20   those two other girls.       Then he rented a small room for him

 21   and then for me, and we had neighbors.

 22   Q     When you say "him," are you referring to José Osvaldo?

 23   A     Yes.

 24   Q     I'm going to show you what's been marked for

 25   identification as Government Exhibit 100.



                    Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 114 of 174 PageID #: 2067


                             Maria Rosalba - Direct - Argo                  493


  1                  What is this?

  2   A       It's the house where I lived with José Osvaldo.

  3                  MS. ARGO:    At this time the government moves to

  4   admit Government Exhibit 100 into evidence and publish to the

  5   jury.

  6                  THE COURT:    Admitted.

  7                  (Government's Exhibit Number 100 so marked and

  8   received in evidence.)

  9                  (Published.)

 10   BY MS. ARGO:

 11   Q       Maria Rosalba, can you point out here, using the screen,

 12   where you lived.

 13   A       This is the entrance into where we lived.

 14   Q       Did you live on the first floor?

 15   A       No.    I lived on the second floor.

 16   Q       Was it in the front of the apartment or in the back?

 17   A       In the back.

 18                  MS. ARGO:    Let the record reflect that the witness

 19   has circled a white door on the right-hand side of Government

 20   Exhibit 100.

 21   Q       This is the apartment that you lived in with José

 22   Osvaldo?

 23   A       Yes.   Before living here we lived in a different

 24   apartment.

 25   Q       I'm now going to show you what's been marked as



                      Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 115 of 174 PageID #: 2068


                           Maria Rosalba - Direct - Argo                       494


  1   Government Exhibit 104 for identification.

  2                What is in this exhibit?

  3   A     That's the house where Francisco, Delia, Guacho, and Lulu

  4   lived.

  5                MS. ARGO:    I'm sorry.     This is already in evidence.

  6   So I'm publishing to the jury.

  7   Q     You said this is where Guacho lived?

  8   A     Yes.

  9   Q     And who else?

 10   A     Lulu, José Francisco, and Delia.

 11   Q     Who is Lulu?

 12   A     She is a girl that Leonel had working.

 13   Q     When you say "had working," what do you mean?

 14   A     She also worked as a prostitute.

 15   Q     So on a daily basis when you would come home from your

 16   shift, what was the routine?

 17   A     The morning shift was usually from 9:00 in the morning

 18   until 6:00 in the evening.        I would get back.       José Osvaldo

 19   would have food for me to eat.         I would give him the money --

 20   well, he would tell me to give him the money I had made, give

 21   him the money I had made.        I would eat, I would finish eating.

 22   I would go and have a shower.

 23                And so while I was showering he would get the

 24   condoms and the lubricant ready.          I would come out of the

 25   shower, and then I had to get ready to start the second shift,



                    Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 116 of 174 PageID #: 2069


                           Maria Rosalba - Direct - Argo                    495


  1   which started at 7:00 in the evening.

  2   Q       Maria Rosalba, how did the clients treat you when you

  3   were working in prostitution?

  4   A       All the clients treated me as if I were an object.          There

  5   were times when they would frighten me.            They would close the

  6   door and not want to let me leave.

  7                There were times when I had to work even though I

  8   had my period, and José Osvaldo forced me to work even though

  9   I had my period.      There were times when the clients needed me

 10   but I was bloody because I had my period, but they didn't

 11   care.

 12                Sometimes they would just insult me.          There was one

 13   time when he sent me to work in Connecticut.             There was an old

 14   man there.    He seemed to be from a taxi base.           He told me to

 15   get into the four position.         When I did it, he put his penis

 16   into my anus.

 17                I kicked him.     I pushed him to make him get away

 18   from me, and he wouldn't get away from me until I was able to

 19   push him and he got away from me.          Then he threw $5 at me, and

 20   he told me that was what a fucking whore like me deserved.             He

 21   said that was the kind of work whores like me did, people who

 22   were worthless.

 23                Then I was able to put my clothes on as best I

 24   could, and I left there in tears.          Then I told the delivery

 25   guy I didn't want to work any more, to please take me away



                    Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 117 of 174 PageID #: 2070


                             Maria Rosalba - Direct - Argo                      496


  1   from there.       Take me somewhere.       I didn't want to do this any

  2   more.    I was in so much pain.

  3                  I called José Osvaldo and I told him what had

  4   happened, and he asked me why I was crying.              That was

  5   something I had to do because that was my job.

  6   Q       Is that what he told you?

  7   A       Yes.   He told me to keep on working.          He said, I didn't

  8   care about the money.         That was why he had sent me to

  9   Connecticut, just to work.          He didn't care what was going on

 10   with me, what was happening to me.            He just wanted me to work.

 11   He said I should at least have done something good and charged

 12   the guy for having penetrated me from behind.

 13                  The person I was working with didn't care either.

 14   After that I continued to work.

 15                  There was another time when this man arrived, and he

 16   was completely drunk.         He was very drunk.       When I saw him I

 17   said I didn't want to service him, and I tried to escape; but

 18   he closed the door on me and he wouldn't let me leave.                After

 19   that I had to service him because -- I didn't know -- I was

 20   afraid.    He was drunk.       I thought he could do something to me.

 21   I continued providing service.

 22                  Obviously, they were all drunk.         Sometimes they

 23   weren't able to get an erection, but they just wanted to

 24   finish.    Sometimes I would end up staying with them more time

 25   than I should have and they didn't want to pay me.                I had no



                      Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 118 of 174 PageID #: 2071


                           Maria Rosalba - Direct - Argo                           497


  1   way of escaping them because they were drunk and they became

  2   aggressive.

  3               There was one time when I went with a man in

  4   Jamaica, and that man paid for me for the whole night.                He was

  5   smoking marijuana, eating chocolates, taking drugs.                 I told

  6   José Osvaldo.     He said no, that that was a good deal, that I

  7   had to do it.     The only thing that that man wanted was for me

  8   to be with him, that I should hug him, that he wanted me to

  9   hug him.    So I left him around 6:00 a.m.

 10               Then, after that, after all of that smell of

 11   marijuana, my throat hurt somewhat.           When I returned home with

 12   Osvaldo, who I thought, since I had made all of that money

 13   during that whole shift, that I would be able to rest, I came

 14   back and I told him that I didn't feel well because the truth

 15   was that I couldn't even speak.          After that he said no, that I

 16   had to continue working.        He gave me a pill, and he told me to

 17   shower and then to go and work.

 18               I went to work that day.        Then I returned, I took a

 19   shower, the way it always was, and then I left to work again

 20   at night.

 21               There were days when I had my period and José

 22   Osvaldo forced me to wear tampons or to put cotton inside or

 23   also to put in sponges; but when I had my period he used to

 24   give me red condoms so that if the men -- so it was sort of to

 25   cover it up, that I was having my period.



                    Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 119 of 174 PageID #: 2072


                           Maria Rosalba - Direct - Argo                        498


  1                There were times when the condoms broke.           The men

  2   insulted me.     They pushed me.      Sometimes the women who lived

  3   in the apartments, they insulted us.

  4   Q     I'm going to ask you a little bit about these other men

  5   that you have mentioned.

  6                During the time that you were forced to work in

  7   prostitution by José Osvaldo, how much time did you spend with

  8   Francisco?

  9   A     I met Francisco in Mexico, who was the person who watched

 10   over me.

 11                MR. GOLD:    I'm sorry?     I didn't hear that.

 12                THE COURT:    He was the person who watched over me.

 13                MR. GOLD:    Thank you, Your Honor.

 14   A     (Continuing) He was the person who would bring me back

 15   and forth when I would go to their house, to the -- José

 16   Osvaldo parents' house.        He would always tell his uncle

 17   everything that I did.

 18   Q     By "his uncle," are you referring to José Osvaldo?

 19   A     Yes.

 20   Q     Did you spend any time with him in the United States?

 21   A     I only saw him once in a while.          I didn't spend much time

 22   with him.

 23   Q     Did you learn anything during the time that you knew

 24   Francisco about how he earned the money?

 25                MR. GOLD:    Objection.



                    Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 120 of 174 PageID #: 2073


                           Maria Rosalba - Direct - Argo                     499


  1                THE COURT:    Well, I'm sure you can elicit how she

  2   knows.

  3                MS. ARGO:    Yes, Your Honor.      That would be the next

  4   question.

  5                THE COURT:    Okay.

  6                MR. GOLD:    Was the objection sustained or overruled?

  7   I didn't hear.

  8                THE COURT:    Just did you learn anything about how he

  9   earned his living, and then she will elicit why and then she

 10   will elicit the substance.

 11                MS. ARGO:    Yes.

 12   Q     Did you learn anything about how Francisco earned money?

 13                THE COURT:    First of all, just yes or no with that

 14   question.

 15   A     Yes.

 16   Q     How did you learn what he did for money?

 17   A     He was prostituting Delia.

 18                MR. GOLD:    Objection, Your Honor.

 19                THE COURT:    Go ahead, Ms. Argo.       Ask the question.

 20                MS. ARGO:    Thank you, Your Honor.

 21   Q     How did you know that?

 22   A     Because Delia would give the numbers to José Osvaldo.            So

 23   he would give them to me, so I would call the delivery guy,

 24   because she had already been working for a while.              And there

 25   were shifts where I saw her.



                    Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 121 of 174 PageID #: 2074


                            Maria Rosalba - Direct - Argo                   500


  1   Q      You mean shifts in prostitution?

  2   A      Yes.

  3   Q      During the time that you were forced to work in

  4   prostitution by José Osvaldo how much time did you spend with

  5   Rosalio?

  6   A      Sometimes I would see Rosalio at the meetings that they

  7   had.

  8   Q      What meetings are you referring to?

  9   A      The gatherings that they held, such as their birthdays,

 10   and also when they would go to exercise he would go with them.

 11   Q      What, if anything, did you learn about how Rosalio earned

 12   money?

 13   A      Rosalio had three girls working for him.

 14   Q      How do you know that?

 15   A      Because when we came with the person La Jarocha, the

 16   person we arrived with, she was working for Rosalio at the

 17   house where Guadalupe was, and there was also another girl

 18   Paulina and there was one called Karina, who was also

 19   Rosalio's women.

 20   Q      How do you know that?

 21   A      Because she was the mother of the daughter, the daughter

 22   that he had in Mexico.

 23   Q      Let me go back for just a second.

 24                 How did you know that any of those women were

 25   working in prostitution for Rosalio?



                     Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 122 of 174 PageID #: 2075


                           Maria Rosalba - Direct - Argo                      501


  1   A     Because José Osvaldo told me that I didn't have to say

  2   anything about one woman to the other women.

  3   Q     Can you explain that?

  4   A     I met the three of them, and if one of them asked me --

  5   let's say if Karina asked me if I knew La Jarocha then I was

  6   supposed to say I didn't know them.

  7   Q     Did you understand why that was?

  8   A     No.   I never asked.      I simply didn't speak to them.

  9   Q     During the time that you were forced to work in

 10   prostitution by José Osvaldo how much time did you spend with

 11   José Miguel?

 12   A     Well, José Osvaldo and I sometimes went to their house,

 13   to Veronica and José Miguel's house.           We would go to eat

 14   there, but José Miguel would ask Veronica for numbers so she

 15   would give them to me so I could work.

 16               MS. KELLMAN:     Objection, not responsive.

 17               THE COURT:     I'm sorry.     Wait a second.      I don't

 18   understand the basis of the objection.

 19               MS. KELLMAN:     No problem with the first part of the

 20   answer, judge, but the question was how much time was spent.

 21               THE COURT:     Are you saying unresponsive?

 22               MS. KELLMAN:     The first part was, the second part

 23   was not.

 24               THE COURT:     Okay.    You can elicit.

 25               MS. ARGO:     Yes, Your Honor.



                    Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 123 of 174 PageID #: 2076


                           Maria Rosalba - Direct - Argo                      502


  1   BY MS. ARGO:

  2   Q     What, if anything, did you learn about how Miguel earned

  3   money?

  4   A     Because he was prostituting Veronica.

  5               MS. KELLMAN:     Objection, Your Honor.        What's the

  6   source of this information?

  7               THE COURT:     She is just asking questions.

  8               MS. KELLMAN:     But she is doing it backwards.

  9               MS. ARGO:     Your Honor, we will be able --

 10               THE COURT:     We can start with a yes-or-no question.

 11   Then ask the source.       Then ask the information.

 12               MS. ARGO:     Yes.

 13   Q     Maria Rosalba, do you know what José Miguel did to earn

 14   money?

 15               THE COURT:     Just yes or no.

 16   A     Yes, yes.

 17               THE COURT:     Okay.    Go ahead.

 18   Q     How do you know that?

 19   A     Because he was prostituting Veronica.

 20   Q     How do you know that?

 21   A     Because José Osvaldo would give me numbers that Veronica

 22   gave to Miguel, that Miguel would give to José Osvaldo to give

 23   to me.

 24   Q     What numbers are you referring to?

 25   A     To the delivery guy's numbers.



                    Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 124 of 174 PageID #: 2077


                           Maria Rosalba - Direct - Argo                    503


  1   Q     What, if anything, did you observe between José Miguel

  2   and Veronica, as far as their relationship goes?

  3   A     I didn't understand your question.

  4   Q     What, if anything, did you observe between José Miguel

  5   and Veronica that indicated to you that she was working for

  6   him in prostitution?

  7               MS. KELLMAN:     Objection, leading.

  8               THE COURT:     I'm sorry?

  9               MS. KELLMAN:     First question she asked was right,

 10   was a proper question.       This one is leading, and I object.

 11               THE COURT:     No.   I think it's okay.       Go ahead.

 12               THE INTERPRETER:       The interpreter did not interpret

 13   the question.

 14               THE COURT:     Okay.    Why don't you repeat the

 15   question.

 16               MS. ARGO:     Yes, Your Honor.

 17   Q     What if anything did you learn about --

 18               THE COURT:     You said "observed."

 19               MS. ARGO:     Thank you.

 20   Q     What, if anything, did you observe between Miguel and

 21   Veronica that indicated to you that she was working for him in

 22   prostitution?

 23   A     Because Veronica -- because José Osvaldo would say --

 24               THE INTERPRETER:       And there is a word that I have to

 25   clarify because I don't understand, Your Honor.



                    Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 125 of 174 PageID #: 2078


                           Maria Rosalba - Direct - Argo                       504


  1                (Discussion between interpreters.)

  2   A     (Continuing) Because José Osvaldo would say that Miguel's

  3   chick -- that José Miguel's chick would give him the numbers

  4   so that he could give me the numbers.

  5   Q     You said before you testified previously about that

  6   Veronica could not read or write, and you saw wire receipts in

  7   the house.

  8                Can you explain a little bit more about that.

  9   A     Veronica couldn't read or write.          So Veronica didn't know

 10   what those receipts were.        She didn't know what they were for.

 11   Q     Could you tell from observing those receipts what they

 12   were for?

 13   A     They were money transfers that José Osvaldo did to Mexico

 14   and that José Miguel also sent to Mexico.

 15   Q     What else, if anything, did you observe as far as the

 16   relationship between Miguel and Veronica?

 17   A     José Miguel controlled Veronica very well.            He wouldn't

 18   let her talk to me or talk to anyone else.

 19   Q     Why would he not let her talk to you, if you know?

 20                MS. KELLMAN:    Objection.     What's the basis for her

 21   knowledge?

 22                MS. ARGO:    I believe I asked "if you know."

 23                THE COURT:    She said Miguel controlled Veronica.

 24                MS. KELLMAN:    I didn't object to that.         It's the

 25   next question.



                    Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 126 of 174 PageID #: 2079


                           Maria Rosalba - Direct - Argo                     505


  1               MS. ARGO:     I asked -- if Your Honor would like me to

  2   repeat the question?

  3               THE COURT:     Yes.   Go ahead.

  4               MS. ARGO:     If the court reporter actually could read

  5   it back.

  6               THE COURT:     Yes.

  7               (Record read.)

  8               MS. KELLMAN:     The first he question and answer I

  9   have no objection to.       It's the second question.         What's the

 10   basis of her knowledge?

 11               THE COURT:     Because she doesn't know why he did it?

 12               MS. KELLMAN:     Yes.    How does she know?

 13               THE COURT:     We are not asking her -- we are not

 14   asking what was in fact in his mind.           We are asking what was

 15   in her mind, I think.

 16               MS. ARGO:     Yes, Your Honor.      I'm simply asking the

 17   witness her own personal knowledge, if she has any.

 18               THE COURT:     If she has any.

 19   A     Because he did not want her to learn, so that she could

 20   keep working for him.

 21               MS. KELLMAN:     Objection.

 22               THE COURT:     I don't know how she knows that.

 23               Sustained, and please disregard the answer.

 24   Q     During the time -- I'm sorry.

 25               Who were your friends, if any, during the time you



                    Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 127 of 174 PageID #: 2080


                             Maria Rosalba - Direct - Argo                          506


  1   were with José Osvaldo?

  2   A       I had no friends.      I couldn't talk.

  3   Q       You say you "couldn't talk."

  4                  What do you mean?

  5   A       He would not let me have any friends.           He would not let

  6   me talk to anybody.         With.

  7                  The delivery guy, I was only allowed to work with

  8   them.    I was not supposed to tell them anything, to tell

  9   them -- I was not supposed to say anything about my life

 10   because José Osvaldo would threaten me over that.

 11   Q       What sort of threats do you mean?

 12   A       He would tell me that if I spoke with them that he would

 13   find out anyway, and he was going to crack my head, he was

 14   going to beat me up.

 15                  MS. ARGO:    I will now show you what's been marked as

 16   Government Exhibit 10.         This is already in evidence.           If we

 17   can publish it to the jury.

 18                  THE COURT:    Yes.

 19                  (Published.)

 20   Q       Do you recognize the person in Government's Exhibit 10?

 21   A       Yes.   That's Lulu.

 22   Q       Who did you say that you believed that Lulu was working

 23   for?

 24   A       I didn't think.      I knew that she worked for Leonel.

 25   Q       I'm going to next show you what's in evidence as



                      Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 128 of 174 PageID #: 2081


                           Maria Rosalba - Direct - Argo                    507


  1   Government's Exhibit 9.

  2                MS. ARGO:    I ask that this be published to the jury.

  3   It's in evidence -- it's not in evidence.            My bad.    My

  4   apologies.    I'm showing just the witness Government's

  5   Exhibit 9.

  6   Q     Do you recognize this person?

  7   A     Yes.

  8   Q     Who is this person?

  9   A     That's Veronica.

 10                MS. ARGO:    At this time the government moves

 11   Government Exhibit 9 into evidence and to publish to the jury.

 12                (Government's Exhibit Number 9 so marked and

 13   received in evidence.)

 14                (Published.)

 15   Q     Is this the Veronica you mentioned before that you

 16   believe was working in prostitution for Leonel?

 17   A     For Miguel.

 18                MS. ARGO:    I'm going to now show you what's been

 19   marked as Government Exhibit 12, which is admitted in

 20   evidence, and we can actually show it to the jury.

 21                (Published.)

 22   Q     Do you recognize the person in Government's Exhibit 12?

 23   A     Yes.

 24   Q     Who is this person?

 25   A     That's Delia.



                    Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 129 of 174 PageID #: 2082


                           Maria Rosalba - Direct - Argo                    508


  1   Q     Is this the same Delia that you say was working in

  2   prostitution for Francisco?

  3   A     Yes.

  4   Q     I'm going to show you what's been marked for

  5   identification as Government Exhibit 32.

  6                Do you recognize this person?

  7   A     Yes.

  8   Q     Who is this person?

  9   A     La Jarocha.

 10                MS. ARGO:    At this time the government moves to

 11   admit Government Exhibit 32 into evidence.

 12                THE COURT:    Admitted.

 13                MS. ARGO:    And publish to the jury.

 14                THE COURT:    Yes.

 15                (Government's Exhibit Number 32 so marked and

 16   received in evidence.)

 17                (Published.)

 18   BY MS. ARGO:

 19   Q     I believe you testified previously that La Jarocha, you

 20   believe, was working for Rosalio in prostitution.

 21   A     Yes.

 22   Q     I'm going to show you what's been marked for

 23   identification as Government's Exhibit 15.

 24                Do you recognize this person?

 25   A     Yes.



                    Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 130 of 174 PageID #: 2083


                             Maria Rosalba - Direct - Argo                    509


  1   Q       Who is this person?

  2   A       That's Karina.

  3                  MR GOLUB:    I didn't hear the answer.

  4                  THE COURT:    Karina.

  5                  MS. ARGO:    At this time the government moves to

  6   admit Government Exhibit 15 into evidence and publish to the

  7   jury.

  8                  THE COURT:    Admitted.

  9                  (Government's Exhibit Number 15 so marked and

 10   received in evidence.)

 11                  (Published.)

 12   BY MS. ARGO:

 13   Q       Is this the same Karina that you testified previously was

 14   working in prostitution for Rosalio?

 15   A       Yes.

 16   Q       Maria Rosalba, I'm now going to direct your attention to

 17   December 2011.

 18                  What, if anything, happened in December of 2011?

 19   A       José Osvaldo left in December 2011.

 20   Q       Where did he go?

 21   A       To Mexico.

 22   Q       Why did he leave?

 23   A       He wanted both of us to go back to Mexico because I was

 24   learning more like about the value of dollars.               He start

 25   realizing that I was learning more than what he wanted me to



                      Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 131 of 174 PageID #: 2084


                           Maria Rosalba - Direct - Argo                       510


  1   know.

  2   Q       So why did he want to take you back to Mexico?

  3   A       Because in Mexico he could control me more easily.

  4   Q       What happened when he tried to ask you -- I'm sorry.

  5   Rephrase.    Strike that.

  6                What, if anything, happened when he proposed the

  7   idea of going to Mexico with him?

  8   A       When he proposed that to me, the wire transfer thing had

  9   already happened.      He told me not to start, you know, making

 10   things up in my head; that none of that was true; that he was

 11   single in Mexico.      And he wanted us to go back so that we

 12   would set up, supposedly, a better life over there in Mexico.

 13   Q       Did you believe that?

 14   A       No, not anymore.    After that I told him that I agreed, I

 15   would agree to go to Mexico, but at first I needed to get an

 16   ID.   He took me to the Mexican consulate so I can get my

 17   passport.    We both got our passports.

 18                After that, I asked him to give me the passport,

 19   that I would continue working for him but to let me stay here

 20   and he could leave.       After that he left for Mexico.            He

 21   believed me when I told him that I was going to continue

 22   working for him.

 23                I pretended like I was in agreement with what he

 24   said so he would leave, and he did leave and left me here.

 25   Q       Did you communicate with José Osvaldo when he was in



                    Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 132 of 174 PageID #: 2085


                           Maria Rosalba - Direct - Argo                        511


  1   Mexico?

  2   A     He would call me.      He would ask me for money.         When he

  3   left he said that I had to hand the money over to Jarocho.                I

  4   had to give him money because supposedly we still had that

  5   debt, that it hadn't been paid off, the debt that came from

  6   coming over here.

  7               And he said that if I didn't do it El Jarocho was

  8   going to come to my house to bring the money.             After that I

  9   continued to talk to him.        We kept in contact, and I would

 10   send him money.

 11   Q     How did you send him money?

 12   A     I would send it on Western Union.

 13   Q     Did you use your own name when you sent those wires?

 14   A     When I sent money I would use the name Nancy Alcantara.

 15   Q     What happened after that?

 16   A     In Mexico he started getting into drugs, he started to

 17   drink alcohol.     There was one time when I got sick.              I called

 18   him to tell him about it.        He said he didn't care.        He said he

 19   didn't care what happened to me.          There was nothing he could

 20   do.

 21               After that I was able to contact one of my cousins.

 22   During the time that I was alone, without him, I was able to

 23   talk to the delivery guys, and they gave me numbers, they

 24   showed me the way that I could contact my family.              That's when

 25   I was able to contact my family.



                    Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 133 of 174 PageID #: 2086


                           Maria Rosalba - Direct - Argo                     512


  1                My mom told me to contact, to call one of my

  2   cousins.    I spoke to him, and he explained to me how I could

  3   meet up with him, how to find him.

  4   Q     Where was he living?       Was he here in the United States or

  5   in Mexico?

  6   A     He was here in the United States.          So after that I was

  7   able to contact him.

  8                I changed my phone number.        I no longer had any

  9   contact with anyone in his family, and that's how everything

 10   ended.

 11   Q     How did you feel once you were able to get away from

 12   Osvaldo?

 13   A     I felt good.     I felt saved.      There were moments that I

 14   felt disgusted with myself.         I wanted to die.      I felt ashamed.

 15                But I was able to do it, thanks to the fact that I

 16   had a relative that I could count on.           I felt safe with him.

 17   And that's what happened.

 18                MS. ARGO:    No further questions, Your Honor.

 19                THE COURT:    Let's take a five-, ten-minute break,

 20   ten-minute break.      Okay.

 21                THE CLERK:    All rise.

 22                (Jury exits.)

 23                MS. HAJJAR:    Your Honor, with your permission, I

 24   don't think we will get to the next witness for the day.             So I

 25   would like to ask if she could leave.



                    Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 134 of 174 PageID #: 2087


                           Maria Rosalba - Direct - Argo                    513


  1               THE COURT:     Yes.

  2               MS. HAJJAR:     Thank you.

  3               (Recess.)

  4               (Continued on the next page.)

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                    Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 135 of 174 PageID #: 2088


                          Maria Rosalba - Cross - Golub                     514


  1                (All rise.)

  2                (Defendants enter the courtroom.)

  3                THE COURT:    Are we ready to go?         Okay.

  4                (The witness resumes the stand.)

  5                THE COURTROOM DEPUTY:        All rise.

  6                (Jury enters the courtroom.)

  7                THE COURT:    Please be seated.

  8                Mr. Golub.

  9                MR. GOLUB:    Thank you, Your Honor.

 10   CROSS-EXAMINATION

 11   BY MR. GOLUB:

 12   Q     Good afternoon, Maria Rosalba.

 13   A     Maria Rosalba.

 14   Q     Yes.

 15                My name is Mitchell Golub.           I represent José

 16   Osvaldo.

 17                I'm going to ask you some questions.          If you don't

 18   understand something I've asked you, you can ask me to

 19   rephrase it.

 20   A     Yes.

 21   Q     Now, in your testimony you indicated that you came here

 22   with a coyote with José Osvaldo; is that right?

 23   A     True, yes.

 24   Q     Which means you didn't go through passport control; is

 25   that correct?



                            LINDA D. DANELCZYK, RPR, CSR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 136 of 174 PageID #: 2089


                          Maria Rosalba - Cross - Golub                         515


  1   A     Yes.

  2   Q     You didn't seek a visa or to come stay, visit in the

  3   United States; is that correct?

  4   A     No.

  5   Q     And you had family that was already here in the United

  6   States; is that correct?

  7   A     I didn't understand your question.

  8   Q     You had family that was already here in the United

  9   States.

 10   A     Yes.

 11   Q     But you didn't seek a visa or something else just to say

 12   I'm coming to visit family, to visit your family in the United

 13   States?

 14   A     No.    I did not request any visas.

 15   Q     Okay.    Now, the events that you described took place from

 16   2010 to around I think early 2012; is that correct?

 17   A     Yes.

 18   Q     You met José Osvaldo what month?                 Was it 2010?

 19   A     It was in 2010.     I don't remember the month.

 20   Q     Was it towards the end of the year, or the beginning of

 21   the year?     How far into the year are we talking?

 22   A     Approximately between the months of April and May.

 23   Q     Okay.    And you say the last time you saw him was when he

 24   went back to the United States -- excuse me.                 He went back to

 25   Mexico from the United States around November or December of



                            LINDA D. DANELCZYK, RPR, CSR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 137 of 174 PageID #: 2090


                          Maria Rosalba - Cross - Golub                     516


  1   2012 -- 2011, rather; is that correct?

  2   A     Yes.

  3   Q     All right.    So altogether, you knew him or were with him

  4   for about, what, 15, 16 months?

  5   A     Could I have a pen to figure that out?

  6   Q     A little bit more than a year?

  7   A     Yes.

  8   Q     Okay.

  9                 THE COURT:     (Proffering.)

 10                 THE WITNESS:     Thank you.

 11                 (Pause.)

 12   Q     You don't have to calculate, it's okay.            We'll move on.

 13   A     Okay.

 14   Q     Now, during the time that you say you were working as a

 15   prostitute, were you ever arrested by New York City police?

 16   A     No.

 17   Q     Okay.    But there came a time when you were met at your

 18   home by federal agents; is that correct?

 19   A     I don't understand your question.

 20   Q     Well, you were never arrested by a New York City Police

 21   Department on a charge of prostitution; is that right?

 22   A     Yes, that's correct.

 23   Q     Okay.

 24                 But did there come a time when you were met at your

 25   home in 2014, two-and-a-half years later after you last seen



                               LINDA D. DANELCZYK, RPR, CSR
                                     Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 138 of 174 PageID #: 2091


                          Maria Rosalba - Cross - Golub                     517


  1   José Osvaldo, and questioned regarding prostitution?

  2   A     I don't -- I don't remember the year, but some agents did

  3   come to my house.

  4   Q     Right.    Does May 20th of 2016 sound about when that

  5   happened?

  6   A     I don't remember dates.        I just remember --

  7                MR. GOLUB:    I withdraw that question.

  8                THE COURT:    Just -- you are withdrawing the

  9   question?

 10                MR. GOLUB:    Your Honor, I will withdraw the

 11   question.

 12   Q     Now, you testified that on several occasions when you

 13   first tried to come from Mexico into the United States, you

 14   said you did so with Francisco and Delia and a couple -- and

 15   somebody else; is that right?

 16   A     Yes.

 17   Q     And was that around July 18th of 2010 and again

 18   July 24th, 2010?

 19   A     I don't remember the dates.

 20   Q     Well, when you were stopped the first time, you said you

 21   were put in a cage.       Was that correct?

 22   A     Yes.

 23   Q     And at some point then you were separated from the people

 24   that you were stopped with, Francisco and I guess it was --

 25   was it Delia?



                            LINDA D. DANELCZYK, RPR, CSR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 139 of 174 PageID #: 2092


                          Maria Rosalba - Cross - Golub                        518


  1   A     We women were kept together, and José Francisco, because

  2   he was a man, he was separated from us.

  3   Q     Okay.   And you were then taken to speak to somebody from

  4   immigration service; is that correct?

  5   A     Yes.

  6   Q     And you were interviewed I assume in Spanish not in

  7   English?

  8   A     I was asked questions in English.                They were not

  9   translated into Spanish.       There was no translator, they just

 10   tried to ask me the questions in English.

 11   Q     You're saying there was nobody there that spoke Spanish

 12   in an official capacity?

 13   A     Yes, that's correct.

 14   Q     And did you speak any English at the time whatsoever?

 15   A     No.

 16   Q     So you had no conversation with an agent?

 17   A     No.

 18   Q     But yet you say that you were told to sign some paperwork

 19   and you would be sent back to Mexico; is that correct?

 20   A     They were indicating to us what we had to do.

 21   Q     Was this by sign language?          Was it -- you didn't

 22   understand what they were saying.            How did this happen?      How

 23   did this occur?

 24   A     They showed me a piece of paper and did this (indicating)

 25   for me to sign it.



                            LINDA D. DANELCZYK, RPR, CSR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 140 of 174 PageID #: 2093


                            Maria Rosalba - Cross - Golub                       519


  1   Q       Did they tell you why you were signing?

  2   A       Because I was going to Mexico.

  3   Q       Well, how would you know that?

  4   A       Well, because it was immigration.

  5   Q       Right.    But how do you know they weren't having you sign

  6   and then just take you into custody and then lock you up?

  7   A       There were people there also locked up and they said that

  8   these papers were so that we could go back to Mexico.

  9                   MR. GOLUB:   I'm sorry, I didn't hear the answer.

 10                   THE COURT:   Will the court reporter read it back.

 11                   (Whereupon, the record was read.)

 12   A       They told to us sign the papers so we would be able to go

 13   back.

 14   Q       So somebody communicated with you in Spanish to sign

 15   papers so you can go back?

 16   A       The people who were also locked up.              They had also been

 17   caught by immigration.

 18   Q       Okay.

 19   A       They knew because they had also tried to come over

 20   several times.

 21   Q       So you were speaking to those people.

 22   A       I only heard what they were saying.

 23   Q       Well, the agent that stopped you the first time was named

 24   Antonio Hinojosa.

 25                   Did he speak Spanish to you?



                              LINDA D. DANELCZYK, RPR, CSR
                                     Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 141 of 174 PageID #: 2094


                          Maria Rosalba - Cross - Golub                     520


  1               MS. ARGO:    Objection, Your Honor.        Asked and

  2   answered.

  3               THE COURT:    Yes, it's been asked and answered.

  4   Q     Do you recall that the officer that spoke to you was a

  5   Spanish-speaking officer?

  6               MS. ARGO:    Objection, Your Honor.        Asked and

  7   answered.

  8               MR. GOLUB:    I'm trying to refresh her recollection,

  9   Judge.

 10               THE COURT:    How do you know?

 11               MR. GOLUB:    Because I have it right here on paper.

 12               THE COURT:    No, you have his name.       Do have any

 13   Spanish-speaking?

 14               MR. GOLUB:    I'm going to ask her that again.

 15               MS. ARGO:    Your Honor, this witness has already

 16   testified that the person spoke to her in English.           No matter

 17   what this man's name is does not really matter.

 18               THE COURT:    I'm not saying it does.       Move on.

 19   Q     How much time elapsed before you made the second try

 20   after you were sent back?

 21   A     The border patrol told us -- well, they sent us back by

 22   plane.    They sent us back by plane, and they gave us this

 23   ticket for the bus.

 24   Q     So you flew by plane over the border back to Mexico?

 25   A     Yes, to go back.



                            LINDA D. DANELCZYK, RPR, CSR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 142 of 174 PageID #: 2095


                          Maria Rosalba - Cross - Golub                     521


  1   Q     And that was where, to Nogales again, where you had

  2   started from?

  3   A     They asked us where we wanted the tickets for.           They

  4   would given us tickets for wherever we wanted to go.

  5   Q     This conversation you're describing, was this in Spanish?

  6   A     I was with them.     I was with Guadalupe, Francisco, and

  7   Delia.    I just followed them.

  8   Q     You just said that the officers asked you where you

  9   wanted to go back to, and you gave them a location.

 10               That conversation that you just described, was that

 11   in Spanish?

 12   A     I never said that the police officer spoke to me in

 13   Spanish.

 14               If you ask me about things I don't remember, I won't

 15   be able to answer what you're asking me.

 16   Q     So you're saying you don't recall this stop and

 17   interrogation and being placed in a cage and then being asked

 18   where --

 19               THE COURT:    One of the difficulties you have is when

 20   the questions are so compounded to be translated.           Can you

 21   break it down?

 22               MR. GOLUB:    Sure.

 23   Q     Do you recall your first stop from Mexico trying to enter

 24   the United States?

 25               THE INTERPRETER:      Excuse me, counsel, do you mean



                            LINDA D. DANELCZYK, RPR, CSR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 143 of 174 PageID #: 2096


                          Maria Rosalba - Cross - Golub                       522


  1   when they were stopped or first were stopped, like a bus stop,

  2   that kind of a stop?

  3   Q     The first time they were stopped by immigration officials

  4   as they were attempting to enter the United States from Mexico

  5   back in July of 2010.

  6   A     I don't remember the exact date, but I remember when we

  7   tried to cross the border we were caught by immigration.

  8   Q     And you said you were placed in a cage?

  9   A     Yes.

 10   Q     And at some point you were asked to sign some paperwork?

 11   A     Yes.

 12   Q     Were you by yourself when you were asked to sign

 13   paperwork?

 14   A     I was with Guadalupe and Delia.

 15   Q     So the three of you were together -- were you in a room?

 16   Were you removed from your cage?            What exactly happened?

 17   A     They took us out of the cage, they had us sit at a round

 18   table.    And those people were there.            Immigration people.

 19   Q     One or more than one?

 20   A     There were some people there.

 21   Q     And it's your recollection that immigration officials at

 22   the Mexican border did not have an officer that spoke to you

 23   in Spanish?

 24                Is that your recollection?           Is that what you're

 25   testifying to?



                            LINDA D. DANELCZYK, RPR, CSR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 144 of 174 PageID #: 2097


                          Maria Rosalba - Cross - Golub                       523


  1   A     Yes.

  2   Q     So somebody in English asked you where you wanted to go

  3   and you told them in Spanish where you wanted to go?

  4   A     Immigration -- the people who were taking us from the

  5   border back to Mexico, the only thing that they paid for was

  6   for the flight.

  7                And we had to go to the airport, and at the airport

  8   they would give us the tickets for the place that we had

  9   chosen to go to.

 10   Q     How did you let them know what place you had chosen to go

 11   to?

 12   A     Because Guadalupe told me to tell them that I wanted to

 13   go to that place so that we can try and cross the border

 14   again.

 15                MR. GOLUB:   I'm sorry, say that again?         I didn't

 16   hear your answer.

 17                THE COURT:   Actually, let's have the court reporter

 18   read it back.

 19                (Whereupon, the record was read.)

 20   Q     So you answered individually.            It wasn't a group answer

 21   for the three of you?

 22   A     She was the one who decided what we had to do, because

 23   she was the one who was bringing us to the United States.

 24   Q     So Guadalupe told you what answer to give?

 25   A     Yes.



                            LINDA D. DANELCZYK, RPR, CSR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 145 of 174 PageID #: 2098


                          Maria Rosalba - Cross - Golub                     524


  1   Q     Do you remember being asked by them at that time what

  2   your occupation was?

  3   A     No.

  4   Q     Well, do you recall telling them that your occupation was

  5   laborer?    That's what you did?

  6   A     I don't remember that.

  7   Q     Is that that you don't remember saying that, or that it

  8   didn't happen, or are you just saying it may have happened but

  9   you don't remember now?

 10   A     I don't remember what I said, and I don't remember the

 11   times that we were caught.

 12               MR. GOLUB:     Just a second, Judge.

 13               (Pause.)

 14               MR. GOLUB:     Your Honor, I want to offer into

 15   evidence 3500 Maria 2, and 3500 Maria 3.

 16               MS. ARGO:     Your Honor we object, and we'd request a

 17   brief sidebar.

 18               THE COURT:     Yes.

 19               MS. ARGO:     Thank you.

 20               (Continued on the next page.)

 21               (Sidebar conference.)

 22

 23

 24

 25



                             LINDA D. DANELCZYK, RPR, CSR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 146 of 174 PageID #: 2099


                                 Sidebar Conference                            525


  1               (The following occurred at sidebar.)

  2               MR. GOLUB:    2 and 3, immigration forms, July 18th

  3   and 24th, 2010.

  4               THE COURT:    Yes.

  5               MS. ARGO:    Yes, Your Honor.

  6               So it's our understanding that this is a default

  7   occupation inserted into these documents.              It is something

  8   that's put in there just by default, laborer.

  9               THE COURT:    Everybody from Mexico is a laborer?

 10               MS. ARGO:    Correct.      That's what they put in them

 11   unless they specifically say something else.

 12               MS. HAJJAR:    This material isn't adopted by the

 13   witness.    And so we don't object to the admission of this

 14   document in evidence exactly, except that to the extent

 15   counsel wants to say that this witness has written this out

 16   and adopted it as her -- that's the problem.

 17               MS. KELLMAN:     What about her parents' name?         Her

 18   maiden name?     And her father's maiden name?

 19               THE COURT:    Where is that?

 20               MS. KELLMAN:     On the form.

 21               MS. ARGO:    This information could have come from

 22   documents that she had with her at the time.

 23               MS. KELLMAN:     They could have --

 24               MS. ARGO:    She just testified that she had

 25   identifying documents with her at the time she was stopped at



                            LINDA D. DANELCZYK, RPR, CSR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 147 of 174 PageID #: 2100


                                 Sidebar Conference                         526


  1   the border.

  2               THE COURT:    Just the problem is I just don't know.

  3   I really don't know.

  4               MS. KELLMAN:     They're government exhibits.

  5               THE COURT:    I think what we're going to have to do

  6   is argue about it, because I don't have -- you may well be

  7   right, I don't know a hundred percent, that there's a basis of

  8   sorts.

  9               So the document goes in, and everybody's going to

 10   argue about what the document says.

 11               MR. GOLUB:    Right.     Absolutely.

 12               (End of sidebar conference.)

 13               (Continued on the next page.)

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                            LINDA D. DANELCZYK, RPR, CSR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 148 of 174 PageID #: 2101


                           Maria Rosalba - Cross - Golub                    527


  1                (In open court; Jury present.)

  2                THE COURT:   Mr. Golub, are you trying to use the

  3   ELMO?

  4                MR. GOLUB:   I am.

  5                I'm going to publish Maria 2.

  6                THE COURT:   Okay.     I am admitting these documents

  7   into evidence, 3500 Maria 2 and 3500 Maria 3.

  8                (Defendants' Exhibit Number 3500 Maria-2 and 3500

  9   Maria-3 so marked and received in evidence.)

 10                MR. GOLUB:   May I publish it?

 11                THE COURT:   Yes, you may publish it.

 12                (Exhibit published.)

 13                MR. GOLUB:   Does everybody see this part?

 14                Are we all set?

 15                (Exhibit published.)

 16                Okay.   This page.

 17                (Exhibit published.)

 18                MR. GOLUB:   Your Honor, I'm going to show 3500

 19   Maria 3.

 20                (Exhibit published.)

 21   Q       So do you recall when you were stopped on these two

 22   occasions that you gave your family's information as well?

 23   Family name?

 24                Did you ever tell the agents that you wanted to go

 25   back to your hometown?



                            LINDA D. DANELCZYK, RPR, CSR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 149 of 174 PageID #: 2102


                          Maria Rosalba - Cross - Golub                       528


  1   A     No.

  2   Q     Okay.

  3                 Now, the third time that you were stopped by

  4   immigration, it wasn't -- or you were approached by

  5   immigration, it wasn't at the border; is that correct?

  6   A     I'm not certain.

  7   Q     Well --

  8   A     But -- but I remember that on one occasion we were

  9   sleeping under the tree, a tree, and the police came.

 10   Q     I'm going to jump ahead a couple of years now, from 2010

 11   to 2014.

 12                 Did you have occasion when you were met by agents of

 13   Homeland Security in August of 2014?

 14   A     I don't remember the date.           I do know that it was in 2014

 15   the agents came to the house.

 16   Q     All right.    They came to your home and they arrested you;

 17   isn't that true?

 18   A     No, they didn't arrest me.

 19   Q     Well, what exactly happened?

 20   A     It was approximately 6 a.m., some agents came to the

 21   house knocking on the doors, because they didn't know who

 22   exactly where I lived.

 23   Q     Right.    Okay.

 24   A     They knocked on the door where I lived.           I lived there

 25   with my family.



                              LINDA D. DANELCZYK, RPR, CSR
                                    Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 150 of 174 PageID #: 2103


                          Maria Rosalba - Cross - Golub                     529


  1                 They arrived.   They look at me, and they said they

  2   wanted to ask me some questions.             They asked me if they could

  3   speak to me in private.

  4                 We went into the room where I slept.         And they asked

  5   me if I knew José Osvaldo.

  6                 They had brought a picture along with them.

  7   Q     Okay.    Now, let me ask you this:

  8                 Did you mention to them that you had not entered the

  9   country legally?

 10   A     No, I hadn't mentioned to them that I was illegal.

 11   Q     Did you admit to them that you were in the country

 12   illegally?

 13   A     They -- they knew that I was illegal.

 14   Q     And did they take you into custody and process you for

 15   deportation from the United States based on that?

 16   A     No, they only -- I was afraid of them because they were

 17   police.    And honestly, I was afraid of police.

 18                 And I just did what they -- they asked me if I would

 19   go along with them and speak to them.

 20                 They told me that they weren't arrested me, that

 21   they only wanted to ask me some questions.

 22   Q     Okay, so let's be clear.

 23                 People from immigration came to you, knew you were

 24   an illegal alien, and they didn't put handcuffs on you and

 25   take you away and send you over to be processed for



                            LINDA D. DANELCZYK, RPR, CSR
                                    Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 151 of 174 PageID #: 2104


                          Maria Rosalba - Cross - Golub                     530


  1   deportation; is that correct?

  2   A     No.

  3   Q     And in your conversation with them, you revealed what

  4   they already knew, which was that you had worked in

  5   prostitution.

  6                 Did they talk to you about being charged with

  7   prostitution and sex trafficking?

  8   A     No.

  9                 Because normally I didn't do that.

 10   Q     Well, in fact, you've testified to the fact that you said

 11   you did it two shifts a day, six or seven days a week for at

 12   least a year; isn't that correct?

 13   A     Yes, that's correct, but I always said that at that time

 14   I wasn't doing it.

 15   Q     At the moment that they came to question you.

 16   A     That's correct.

 17   Q     Okay.

 18                 So at that time, you weren't arrested for illegal

 19   entry into the country; is that correct?

 20   A     That's correct.

 21   Q     You weren't told what plane flight you wanted to get on,

 22   and they said they were going to send you back like they did

 23   twice in 2010?     That didn't happen?

 24   A     No, that didn't happen.

 25   Q     You weren't brought over to be processed for prostitution



                            LINDA D. DANELCZYK, RPR, CSR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 152 of 174 PageID #: 2105


                          Maria Rosalba - Cross - Golub                     531


  1   in the United States; is that correct?

  2               THE COURT:    I'm sorry, but you've already asked

  3   these questions over and over again.              Please move on.

  4   Q     Were you charged at that time with money laundering based

  5   upon the fact that you were taking proceeds from prostitution

  6   and wiring it to Mexico?

  7               Were you charged with money laundering?

  8   A     No.

  9   Q     Do you currently have a visa to stay indefinitely in the

 10   United States?

 11   A     No.

 12   Q     Are you subject to deportation at any moment?

 13   A     No.

 14   Q     Because you've been given a permanent status to stay in

 15   the United States; is that correct?

 16   A     No.

 17   Q     Are you currently legally allowed to stay in the United

 18   States?

 19   A     I have a work permit.

 20   Q     Which people that are lawfully allowed in the United

 21   States get.     If you're here illegally, you don't get a work

 22   permit; is that correct?

 23   A     When the agents came over to my house looking for me, I

 24   told them my truth what had happened to me.

 25               After that, there was another person who was not an



                            LINDA D. DANELCZYK, RPR, CSR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 153 of 174 PageID #: 2106


                          Maria Rosalba - Cross - Golub                     532


  1   agent, she worked at Homeland Security, and she said she would

  2   put me in contact with My Sisters’ Place.

  3                Through that, an attorney contacted me through that

  4   organization, My Sisters’ Place, and they helped me obtain a

  5   work permit.

  6   Q       And they also made sure that you were now allowed to stay

  7   in the United States?

  8   A       Yes, they gave me the work permit, and that's something I

  9   have to renew.

 10   Q       But they haven't said to you that it expires?

 11                You first got it issued back in 2014; is that right?

 12   A       Yes, I received it in 2014, and then I renew it each

 13   year.

 14                My attorney from My Sisters’ Place is the person who

 15   helps me renew that permit.

 16   Q       Right, every year -- it's six years now you've been

 17   renewing it?

 18   A       That's correct.

 19   Q       And just to be clear, when you're finished testifying in

 20   this trial, that permit's not going to be torn up and you're

 21   going to be told that you have to leave the country and go

 22   back to Mexico; is that right?

 23   A       They haven't told me anything like that.       What I do is

 24   simply renew it every year.         I try.

 25   Q       And you haven't been denied?



                            LINDA D. DANELCZYK, RPR, CSR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 154 of 174 PageID #: 2107


                          Maria Rosalba - Cross - Golub                     533


  1   A     Yes, it has been denied, and then my attorney has tried

  2   again, and then it's been accepted.

  3   Q     Right.    Even though you came into this country illegally.

  4   A     Yes.   Because at the time I'm not doing anything illegal.

  5                I try to respect the laws of this country.

  6                (Continued on the next page.)

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                            LINDA D. DANELCZYK, RPR, CSR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 155 of 174 PageID #: 2108


                          Maria Rosalba - Cross - Golub                    534


  1   CROSS-EXAMINATION (CONTINUED)

  2   BY GOLUB:

  3    Q    Well, lots of people who came here illegally try to

  4    respect the laws of this country and are picked up anyway

  5    and deported.    But you know that's not going to happen to

  6    happen to you; isn't that correct?

  7               THE COURT:     Would you wait one second.

  8               MS. ARGO:     Your Honor, could we have a brief

  9    sidebar.

 10               THE COURT:     Yes.

 11               MS. ARGO:     I apologize.

 12               (Continued on the next page.)

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 156 of 174 PageID #: 2109


                                 Sidebar Conference                        535


  1               (The following occurred at sidebar.)

  2               THE COURT:     Mr. Golub, haven't you got anything

  3    else to cross?

  4               MR. GOLUB:     I do.

  5               THE COURT:     Then please move on.

  6               MR. GOLUB:     I will.

  7               THE COURT:     Thank you.

  8               (Continued on the next page.)

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 157 of 174 PageID #: 2110


                          Maria Rosalba - Cross - Golub                    536


  1                 (Sidebar ends; in open court.)

  2                 THE COURT:     Mr. Golub is going to withdraw the

  3    question.

  4    Q    You testified much earlier today regarding when you

  5    first met Mr. Osvaldo, José Osvaldo.           Do you remember that?

  6    A    Yes.

  7    Q    And I think you testified that he met you while you

  8    were waiting for the bus; is that right?

  9    A    I was waiting for the bus and he approached me.

 10    Q    Right.    And you spoke and you exchanged numbers and he

 11    later texted you because you declined to ride with him home;

 12    is that correct?

 13    A    Yes, that's correct.

 14    Q    Okay.    And you started communicating by text; is that

 15    correct?

 16    A    Yes.

 17    Q    And you thought that he seemed like a nice, honorable,

 18    humble man; is that correct?

 19    A    Yes.

 20    Q    And you testified that you said that you had a

 21    difficult relationship with your own father who was

 22    physically abusive of you; is that right?

 23    A    Yes, that's correct.

 24    Q    All right.    And so you were looking to get away from

 25    him as soon as you could; is that correct?



                                 David R. Roy, RPR, CSR, CCR
                                    Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 158 of 174 PageID #: 2111


                          Maria Rosalba - Cross - Golub                    537


  1    A    Yes.

  2    Q    And that's why you said you had been saving money,

  3    because you were going to go up to be with your brother in

  4    Cancun?

  5    A    Yes.

  6    Q    Is that your only sibling?

  7    A    I have four siblings.

  8    Q    Right.    You have -- besides the brother, what do you

  9    have?

 10    A    My other siblings all live at home with my mother and

 11    father.

 12    Q    Okay.    Are two of them twins?

 13    A    Yes.

 14    Q    Okay.    And so you met -- you met Mr. Osvaldo and you

 15    communicated by text and eventually you got together; is

 16    that correct?

 17    A    Yes, that's correct.

 18    Q    Now, you described the date that you say that he came

 19    and you stayed with him.      He took you to his town to meet

 20    his family; is that correct?

 21    A    I didn't understand your question.

 22    Q    You've testified regarding how you met him, and how

 23    eventually he said, I want you to come meet my family.

 24    A    Yes, that's correct.

 25    Q    And that was by chance the day before you were



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 159 of 174 PageID #: 2112


                          Maria Rosalba - Cross - Golub                    538


  1    scheduled to travel to Cancun to be with your brother?

  2    A    It wasn't the day before.       It was some days before.

  3    But the idea of going to Cancun, it was an idea that we came

  4    up with like a week before.

  5    Q    We came up with the idea.       Who is "we"?

  6    A    My brother and me.

  7    Q    So you talked to your brother about the idea that you

  8    were going come stay with him in Cancun?

  9    A    Yes.

 10    Q    Okay.    And how far is that from where you live?

 11    A    Cancun?    By bus is 24 hours away.

 12    Q    So you were going to travel by bus to him?

 13    A    Yes, because it was cheaper.

 14    Q    And you had 500 pèsos on you for that purpose?

 15    A    Yes.

 16    Q    Now, how far was Tenancingo from where you lived?

 17    A    I don't remember.

 18    Q    Well, did you even -- you didn't fly there, you drove

 19    there; is that right?

 20    A    We went by car.     I don't remember the amount of time

 21    exactly.     Maybe half an hour.

 22    Q    So it wasn't that far from where you lived?

 23    A    Not by car.

 24    Q    All right.    And certainly, it wasn't 24 hours; is that

 25    correct?



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 160 of 174 PageID #: 2113


                          Maria Rosalba - Cross - Golub                    539


  1    A    That's correct.

  2    Q    You said that after you spend the night with -- or

  3    excuse me.     Let me back up.

  4                 You said that after you came to see his parents

  5    and you said you wanted to go home, you say that Mr. José

  6    Osvaldo said, no, you can't go home.        I won't take you home.

  7    If you want to go home, go by yourself?

  8    A    When I went to meet his family, he brought me back

  9    home.

 10    Q    He brought you back home?

 11    A    The day that I went to meet his family, yes.

 12    Q    Okay.    So when was the day that you say that he said

 13    you want to go, go home by yourself, I'm not taking you;

 14    when was that?

 15    A    When we got together.

 16    Q    When was that in relation to when you first came to

 17    meet his family?

 18    A    I'm not sure.     It appears that I went with him around

 19    the 20th of May.

 20    Q    When you say it appears, what is that based upon?

 21    A    Because one of my nieces had a birthday around that

 22    time.   That's why I -- I remember the day approximately.

 23    Q    Okay.

 24                 And you said you were scheduled to go the next day

 25    to take a bus to your brother?



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 161 of 174 PageID #: 2114


                            Maria Rosalba - Cross - Golub                   540


  1    A      The day that José Osvaldo took me to his house and that

  2    he didn't want to bring my home anymore, it was that day

  3    before I was going to go to Cancun.

  4    Q      Okay.   So let me ask you this question:        You had 500

  5    pèsos on you at that time; is that right?

  6    A      Yes.

  7    Q      And I assume that that would have been more than enough

  8    to take a 30-minute bus ride from Tenancingo back to your

  9    hometown, if that's -- if that's something that you wanted

 10    to do?

 11    A      If it would have been easy, but I didn't know where I

 12    was.

 13    Q      But you knew where you wanted to go?

 14    A      I didn't know the name of that town.        I didn't know

 15    where it was.       I didn't know anybody.     I had never left my

 16    hometown.

 17    Q      All right.    So let's take this a step back.      You were

 18    prepared having never left your town before, to get on a bus

 19    and travel for 24 hours to Cancun to your brother.           So

 20    clearly you weren't uncomfortable with the idea of traveling

 21    on the bus; is that correct?

 22    A      I was comfortable because my brother had told me

 23    exactly where to take the bus, at what time, exactly where I

 24    had to buy the tickets.       He told me everything.      That was

 25    the -- the reason that I felt okay about going.



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 162 of 174 PageID #: 2115


                          Maria Rosalba - Cross - Golub                       541


  1    Q    Right.    And what he told you to do was you go to the

  2    bus depot, you tell them you're going to this town, they

  3    tell you how much it costs, you give them the money, they

  4    give you a ticket, you get on the bus.         Isn't that basically

  5    what we are talking about?

  6               THE COURT:     We're having some of the same kind of

  7    problem.   We just went through this.

  8               MR. GOLUB:     Okay, Judge.

  9               THE COURT:     Please break it down.       Thank you.

 10    Q    The town of Tenancingo, was it a large town, was it

 11    like Mexico City?

 12    A    I don't know Mexico City much.

 13    Q    Well, wait.    You testified earlier that you went -- you

 14    made a trip with José Osvaldo to Mexico City.           Do you

 15    remember that?

 16    A    Of course I went on that trip.        But I was going to

 17    wherever he told me to go.       I didn't know where I was.        I

 18    had no idea.    I don't know Mexico City.

 19    Q    But the point is Mexico City is a huge place with

 20    millions and millions of people; isn't that correct; you

 21    know that?

 22    A    Of course I know Mexico City is big.         But I had only

 23    been in my town.     I had only been to the place that I

 24    worked.    I had only been to the places that I worked.            I

 25    knew nothing beyond my town.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 163 of 174 PageID #: 2116


                          Maria Rosalba - Cross - Golub                    542


  1    Q    Did you know where the bus depot was in your town?

  2    A    Mexico City, you know, towns in Mexico it's not like in

  3    the United States.      There's no bus stop.     The buses just

  4    pass by, you don't know exactly where.         You don't know

  5    exactly where to take the bus and actually they're not

  6    busses, they're small passenger vans.         You don't know what

  7    time the bus is going to stop.        You don't know where the bus

  8    stops are, where the bus stops are.        You don't know where to

  9    get on the bus.

 10    Q    Well, the town of Tenancingo was a very small town,

 11    wasn't it?

 12    A    I don't know.

 13    Q    Well, in the time --

 14    A    I didn't know.     I didn't go there on vacation.        I'm not

 15    familiar with the town.

 16    Q    Well, couldn't you walk from one end to the other in

 17    about 10 or 15 minutes?

 18               THE COURT:     Mr. Golub, are you making a point

 19    different from the points that you made before?

 20               MR. GOLUB:     Yeah.

 21               THE COURT:     Okay.   Go ahead.

 22    Q    You could have simply gone out, asked somebody on the

 23    street, where's the bus -- ask the bus -- you say I want to

 24    go to your hometown?

 25               THE COURT:     Mr. Golub, that's the point you have



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 164 of 174 PageID #: 2117


                          Maria Rosalba - Cross - Golub                    543


  1    already made before.

  2                 MR. GOLUB:     Well, that's it, Judge.     That's fine.

  3    Okay.

  4    Q    At the time that you were there, you had a cell phone;

  5    is that correct?

  6    A    I did have a cell phone, but it had gone dead.           I

  7    didn't have a battery.

  8    Q    It didn't have a charge, or you didn't have a battery,

  9    which one are we talking about?

 10    A    My telephone didn't have a cable.           You couldn't charge

 11    it with a cable.       You had to take the battery out and then

 12    you had to charge it with a universal charger.           I didn't

 13    have a charger.

 14    Q    Okay.    And --

 15    A    It was just at home.

 16    Q    And no one else had a charger?

 17    A    Not a universal one.

 18    Q    Isn't that the most basic charger?

 19    A    I don't know.      It's a privilege to have a charger in

 20    Mexico.   We were poor.

 21    Q    And you said that your brother was concerned about you,

 22    he was waiting at the bus stop for you; is that correct?            I

 23    think you testified to that on direct.

 24    A    Yes, that's correct.

 25    Q    When did you have this conversation with him?



                                 David R. Roy, RPR, CSR, CCR
                                    Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 165 of 174 PageID #: 2118


                          Maria Rosalba - Cross - Golub                    544


  1    A    I was supposed to travel Saturday with him.          When I

  2    went off with José Osvaldo, it was a Friday.          I was going to

  3    leave Saturday.

  4    Q    I understand that.

  5    A    That's why.

  6    Q    No, no.

  7                 My question is, you said, you testified that your

  8    brother told you he was very concerned, that he was waiting

  9    at the bus stop and you didn't show up.         When did he tell

 10    you that?

 11    A    When José Osvaldo gave me permission to talk to them.

 12    He lent me his phone.

 13    Q    When was that?

 14    A    When I left, when I was with him for those 2 or 3 days.

 15    Q    So you were able to call your brother?

 16    A    Yes.

 17    Q    And you were able to call your mother?

 18    A    Yes.

 19    Q    Okay.

 20                 So he didn't deny you making these phone calls?

 21    A    He didn't deny them to me, but he told me I had to talk

 22    fast because his balance is going to run out.

 23    Q    But you made the calls to your brother, you made the

 24    call to your mother, anybody that you needed to call, you

 25    called?



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 166 of 174 PageID #: 2119


                          Maria Rosalba - Cross - Golub                    545


  1    A    Of course he told me I could call them but just talk to

  2    them for a minute to tell them where I was.

  3    Q    Okay.    Now there came a time that you said that when

  4    José Osvaldo came with you and his mother and I think Delia

  5    and Francisco to your parents' house; is that correct?

  6    A    Yes, that's correct.

  7    Q    Now, that wasn't the only time that your parents ever

  8    saw him; is that correct?

  9    A    The time he went to talk to them and he brought them

 10    the fruit basket, that was the first time he went.

 11    Q    Did you see them again after that?

 12    A    Twice.

 13    Q    And where was that?

 14    A    At my parents' house and then one time he invited us to

 15    his parents' house.

 16    Q    Okay.    So -- all right.       I don't think you mentioned

 17    that before on direct.

 18                 So he had your family come out to his family's

 19    house?

 20                 THE COURT:     I'm sorry.

 21                 MR. GOLUB:     I'm sorry.

 22                 THE COURT:     I think it was mentioned, so just

 23    don't comment to that.

 24                 MR. GOLUB:     Okay.

 25    Q    So his family invited your family to his house?



                                 David R. Roy, RPR, CSR, CCR
                                    Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 167 of 174 PageID #: 2120


                          Maria Rosalba - Cross - Golub                    546


  1    A    The house where his parents lived.

  2    Q    Okay.    And that was -- was that with green one, was

  3    that the blue one, which house was that?

  4    A    At the time the only house I was allowed to go into was

  5    José Francisco's, his parents' house.        I didn't know that

  6    the blue house belonged to José Osvaldo.

  7    Q    So we're talking about the green house.         In other

  8    words, you were shown some pictures of houses.          Which house

  9    are we talking about from the pictures you were shown?           Was

 10    it the green house?

 11    A    It was the yellow house, which was in that yard area.

 12    Q    Okay.

 13                 And was there another time when the families got

 14    together?

 15    A    Just that time.     And then there was another time when

 16    one of my cousins got married and we went to a party where

 17    the wedding had been.

 18    Q    So you and José went as a couple to a party for one of

 19    your cousins who was getting married?

 20    A    Yes.

 21    Q    Was there also an occasion when there was some time --

 22    you were being named godmother for one of your relatives'

 23    children?

 24    A    It was for that cousin.

 25    Q    Okay.    So that was the wedding and you were named the



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 168 of 174 PageID #: 2121


                          Maria Rosalba - Cross - Golub                       547


  1    godmother?

  2                 THE INTERPRETER:      May the interpreter just

  3    inquire?

  4                 (Speaking in Spanish.)

  5    A    When people -- in Mexico when people get married they

  6    are gifted a Bible and a set of rosary beds.            That was the

  7    time -- that was the time I was matron of honor.

  8    Q    Okay.

  9                 MR. GOLUB:     Judge, can we approach for a second?

 10                 (Continued on the next page.)

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                                 David R. Roy, RPR, CSR, CCR
                                    Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 169 of 174 PageID #: 2122


                                 Sidebar Conference                        548


  1               (The following occurred at sidebar.)

  2               MR. GOLUB:     My voice is giving out.       I have a lot

  3    more to do.    It's getting kind of late.       I think we --

  4               THE COURT:     Okay.   When you go home --

  5               MR. GOLUB:     Rest and focus?     I will.

  6               THE COURT:     Thank you.

  7               MR. GOLUB:     Sure.

  8               (Continued on the next page.)

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 170 of 174 PageID #: 2123


                                        Proceedings                        549


  1               (Sidebar ends; in open court.)

  2               THE COURT:     It's late again, ladies and gentlemen.

  3    It seems that we're not going to finish with this witness

  4    tonight, so you might as well go home and get a good night's

  5    sleep.

  6               Thank you.     Be back tomorrow morning at 9:30 in

  7    the Central Jury Room and Dennis will bring you to trial.

  8    Leave your notes.     Don't talk about the case, and everyone

  9    have a great night.

 10               THE COURTROOM DEPUTY:       All rise.

 11               (Jury exits the courtroom.)

 12               (The following matters occurred outside the

 13    presence of the jury.)

 14               THE COURT:     Actually I hope all defense counsel

 15    take the opportunity to figure out exactly what they want to

 16    do.   And then I'll still give you an opportunity to cut it

 17    down after the last person cross-examines, okay?

 18               MS. KELLMAN:     Your Honor.

 19               THE COURT:     Yes.

 20               MS. KELLMAN:     Can we talk about who the next two

 21    witnesses are from the Government?

 22               THE COURT:     I'm sorry?

 23               MS. KELLMAN:     The next two witnesses.

 24               THE COURT:     The next witness after this you said

 25    was going to be Delia and -- Fabiola and Delia, but you



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 171 of 174 PageID #: 2124


                                     Proceedings                           550


  1    don't know the order.

  2               MS. KELLMAN:     But maybe a day later.

  3               I mean, you can see, Judge, there's a lot of prep

  4    with these witnesses.

  5               MS. HAJJAR:     I'm sorry, what was the question?

  6               THE COURT:     The question is can we tell the

  7    defense about coming witnesses.

  8               MS. ARGO:     As long as the defense is going to

  9    narrow their cross-examination, Your Honor.

 10               MS. HAJJAR:     We're still expecting to call Fabiola

 11    and then Delia, but again it's depending on how long --

 12               MS. ARGO:     Everybody goes.

 13               MS. HAJJAR:     So we may have to shift our order of

 14    witnesses after that.      But I can say we're still on track to

 15    complete our case in chief by early next week.          I don't

 16    think that changes anything.

 17               MS. KELLMAN:     I'm just curious when they switch

 18    things around, are we talking about not these two witnesses?

 19               MS. HAJJAR:     I think these witnesses will testify

 20    in order, but after that it will vary.

 21               MS. KELLMAN:     Okay.

 22               THE COURT:     Okay.

 23               MS. KELLMAN:     Your Honor, I have one other

 24    question and it -- well, actually, this doesn't deal with

 25    you.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 172 of 174 PageID #: 2125


                                                                        I N D E X                                                               551


  1                         (Pause in proceedings.)

  2                         (Matter adjourned to Thursday, March 5, 2020 at

  3    9:30 a.m.)

  4                                                                 --oo0oo--

  5

  6     I    ( we)       c e r t i f y   t h a t        t h e   f o r e g o i n g           i s     a     c o r r e c t   t r a n s c r i p t
       f r o m   t h e     r e c o r d   o f    p r o c e e d i n g s           i n     t h e       a b o v e- e n t i t l e d      m a t t e r .
  7
                            / s /   D a v i d       R.      Roy                                   4 t h     Day     o f   M a r c h,    2 0 2 0
  8                             DAVID          R.       ROY                                                           D a t e


  9

 10
                                                                I       N       D       E       X
 11

 12                                            W        I       T       N       E       S       S       E       S

 13

 14
                                    M A R I A                       R O S A L B A
 15

 16         DIRECT EXAMINATION                                                                                                    387
            BY MS. ARGO:
 17

 18         CROSS-EXAMINATION                                                                                                     514
            BY MR. GOLUB
 19

 20

 21                                                 E       X       H       I       B       I       T       S

 22         Government's Exhibit Number 108                                                                                       426

 23         Government's Exhibit Number 109                                                                                       428

 24         Government's Exhibit Number 33                                                                                        467

 25         Government's Exhibit Number 34                                                                                        468



                                                    David R. Roy, RPR, CSR, CCR
                                                       Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 173 of 174 PageID #: 2126


                                      I N D E X                            552


  1     Government's Exhibit Number 35                              469

  2     Government's Exhibit Number 36                              469

  3     Government's Exhibit Number 37                              470

  4     Government's Exhibit Number 38                              470

  5     Government's Exhibit Number 39                              471

  6     Government's Exhibit Number 40                              471

  7     Government's Exhibit Number 41                              472

  8     Government's Exhibit Number 43                              473

  9     Government's Exhibit Number 7                               476

 10     Government's Exhibit Number 24                              476

 11     Government's Exhibit Number 31                              478

 12     Government's Exhibit Number 876                             478

 13     Government's Exhibit Number 877                             479

 14     Government's Exhibit Number 878                             481

 15     Government's Exhibit Number 878                             482

 16     Government's Exhibit Number 879                             483

 17     Government's Exhibit Number 880                             484

 18     Government's Exhibit Number 881                             485

 19     Government's Exhibit Number 882                             486

 20     Government's Exhibit Number 883                             486

 21     Government's Exhibit Number 884                             488

 22     Government's Exhibit Number 885                             489

 23     Government's Exhibit Number 875                             490

 24     Government's Exhibit Number 100                             493

 25     Government's Exhibit Number 9                               507



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 242 Filed 05/08/20 Page 174 of 174 PageID #: 2127


                                      I N D E X                            553


  1     Government's Exhibit Number 32                              508

  2     Government's Exhibit Number 15                              509

  3     Defendants' Exhibit Number 3500 Maria-2 and 3500            527

  4     Maria-3

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
